Exhibit 10.1

 

Conformed Copy

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of the Effective Date between SILICON VALLEY BANK, a California corporation,
with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 and with a loan production office located at One Newton
Executive Park, Suite 200, 2221 Washington Street, Newton, Massachusetts 02462
(“Bank”), and AXCELIS TECHNOLOGIES, INC. and AXCELIS TECHNOLOGIES CCS
CORPORATION, each a Delaware corporation with offices located at 108 Cherry Hill
Drive, Beverly, Massachusetts 01915 (individually and collectively, jointly and
severally “Borrower”), provides the terms on which Bank shall lend to Borrower
and Borrower shall repay Bank.  This Agreement amends and restates in its
entirety that certain Loan and Security Agreement dated as of April 23, 2008 by
and among Borrower and Bank. The parties agree as follows:

 

1              ACCOUNTING AND OTHER TERMS


 

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

2              LOAN AND TERMS OF PAYMENT


 


2.1          PROMISE TO PAY.  BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY
BANK THE OUTSTANDING PRINCIPAL AMOUNT OF ALL CREDIT EXTENSIONS AND ACCRUED AND
UNPAID INTEREST THEREON AS AND WHEN DUE IN ACCORDANCE WITH THIS AGREEMENT.


 


2.1.1       REVOLVING ADVANCES.


 

(A)           AVAILABILITY.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND TO DEDUCTION OF RESERVES, BANK SHALL MAKE ADVANCES NOT EXCEEDING
THE AVAILABILITY AMOUNT.  AMOUNTS BORROWED UNDER THE REVOLVING LINE MAY BE
REPAID AND, PRIOR TO THE REVOLVING LINE MATURITY DATE, REBORROWED, SUBJECT TO
THE APPLICABLE TERMS AND CONDITIONS PRECEDENT HEREIN.

 

(B)           TERMINATION; REPAYMENT.  THE REVOLVING LINE TERMINATES ON THE
REVOLVING LINE MATURITY DATE, WHEN THE PRINCIPAL AMOUNT OF ALL ADVANCES, THE
UNPAID INTEREST THEREON, AND ALL OTHER OBLIGATIONS RELATING TO THE REVOLVING
LINE SHALL BE IMMEDIATELY DUE AND PAYABLE.

 


2.1.2       LETTERS OF CREDIT SUBLIMIT.


 

(A)           AS PART OF THE REVOLVING LINE AND SUBJECT TO THE DEDUCTION OF
RESERVES, BANK SHALL ISSUE LETTERS OF CREDIT FOR BORROWER’S ACCOUNT.  SUCH
AGGREGATE AMOUNTS UTILIZED HEREUNDER SHALL AT ALL TIMES REDUCE THE AMOUNT
OTHERWISE AVAILABLE FOR ADVANCES UNDER THE REVOLVING LINE; PROVIDED, HOWEVER,
LETTERS OF CREDIT ISSUED BY THE BANK FOR BORROWER’S ACCOUNT PRIOR TO THE
EFFECTIVE DATE, INCLUDING ANY AMOUNTS DRAWN FROM TIME TO TIME THEREUNDER, SHALL
NOT REDUCE THE AMOUNT AVAILABLE FOR ADVANCES UNDER THE REVOLVING LINE NOR BE
DEEMED LETTERS OF CREDIT FOR PURPOSES OF THIS AGREEMENT.  THE FACE AMOUNT OF
OUTSTANDING LETTERS OF CREDIT (INCLUDING DRAWN BUT UNREIMBURSED LETTERS OF
CREDIT AND ANY LETTER OF CREDIT RESERVE) MAY NOT EXCEED TWO MILLION FIVE HUNDRED
THOUSAND DOLLARS ($2,500,000.00) MINUS THE AGGREGATE AMOUNT OF ALL CREDIT
EXTENSIONS OUTSTANDING FROM TIME TO TIME UNDER SECTIONS 2.1.3 AND 2.1.4 HEREOF. 
IF, ON THE REVOLVING LINE MATURITY DATE (OR THE EFFECTIVE DATE OF ANY
TERMINATION OF THIS AGREEMENT), THERE ARE ANY OUTSTANDING LETTERS OF CREDIT,
THEN ON SUCH DATE BORROWER SHALL PROVIDE TO BANK CASH COLLATERAL IN AN AMOUNT
EQUAL TO 105% OF THE FACE AMOUNT OF ALL SUCH LETTERS OF CREDIT PLUS ALL
INTEREST, FEES, AND COSTS DUE OR TO BECOME DUE IN CONNECTION THEREWITH (AS
ESTIMATED BY BANK IN ITS GOOD FAITH BUSINESS JUDGMENT), TO SECURE ALL OF THE
OBLIGATIONS RELATING TO SAID LETTERS OF CREDIT.  ALL LETTERS OF CREDIT SHALL BE
IN FORM AND SUBSTANCE ACCEPTABLE TO BANK IN ITS SOLE DISCRETION AND SHALL BE
SUBJECT TO THE TERMS AND CONDITIONS OF BANK’S STANDARD APPLICATION AND LETTER OF
CREDIT AGREEMENT (THE “LETTER OF CREDIT APPLICATION”).  BORROWER

 

--------------------------------------------------------------------------------


 

AGREES TO EXECUTE ANY FURTHER DOCUMENTATION IN CONNECTION WITH THE LETTERS OF
CREDIT AS BANK MAY REASONABLY REQUEST.  BORROWER FURTHER AGREES TO BE BOUND BY
THE REGULATIONS AND INTERPRETATIONS OF THE ISSUER OF ANY LETTERS OF CREDIT
GUARANTIED BY BANK AND OPENED FOR BORROWER’S ACCOUNT OR BY BANK’S
INTERPRETATIONS OF ANY LETTER OF CREDIT ISSUED BY BANK FOR BORROWER’S ACCOUNT,
AND BORROWER UNDERSTANDS AND AGREES EXCEPT IN THE CASE OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT BY BANK THAT BANK SHALL NOT BE LIABLE FOR ANY ERROR,
NEGLIGENCE, OR MISTAKE, WHETHER OF OMISSION OR COMMISSION, IN FOLLOWING
BORROWER’S INSTRUCTIONS OR THOSE CONTAINED IN THE LETTERS OF CREDIT OR ANY
MODIFICATIONS, AMENDMENTS, OR SUPPLEMENTS THERETO.

 

(B)           THE OBLIGATION OF BORROWER TO IMMEDIATELY REIMBURSE BANK FOR
DRAWINGS MADE UNDER LETTERS OF CREDIT SHALL BE ABSOLUTE, UNCONDITIONAL, AND
IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, SUCH LETTERS OF CREDIT, AND THE LETTER OF CREDIT APPLICATION.

 

(C)           BORROWER MAY REQUEST THAT BANK ISSUE A LETTER OF CREDIT PAYABLE IN
A FOREIGN CURRENCY.  IF A DEMAND FOR PAYMENT IS MADE UNDER ANY SUCH LETTER OF
CREDIT, BANK SHALL TREAT SUCH DEMAND AS AN ADVANCE TO BORROWER OF THE EQUIVALENT
OF THE AMOUNT THEREOF (PLUS FEES AND CHARGES IN CONNECTION THEREWITH SUCH AS
WIRE, CABLE, SWIFT OR SIMILAR CHARGES) IN DOLLARS AT THE THEN-PREVAILING RATE OF
EXCHANGE IN SAN FRANCISCO, CALIFORNIA, FOR SALES OF THE FOREIGN CURRENCY FOR
TRANSFER TO THE COUNTRY ISSUING SUCH FOREIGN CURRENCY.

 

(D)           TO GUARD AGAINST FLUCTUATIONS IN CURRENCY EXCHANGE RATES, UPON THE
ISSUANCE OF ANY LETTER OF CREDIT PAYABLE IN A FOREIGN CURRENCY, BANK SHALL
CREATE A RESERVE (THE “LETTER OF CREDIT RESERVE”) UNDER THE REVOLVING LINE IN AN
AMOUNT EQUAL TO TEN PERCENT (10%) OF THE FACE AMOUNT OF SUCH LETTER OF CREDIT. 
THE AMOUNT OF THE LETTER OF CREDIT RESERVE MAY BE ADJUSTED BY BANK FROM TIME TO
TIME TO ACCOUNT FOR FLUCTUATIONS IN THE EXCHANGE RATE.  THE AVAILABILITY OF
FUNDS UNDER THE REVOLVING LINE SHALL BE REDUCED BY THE AMOUNT OF SUCH LETTER OF
CREDIT RESERVE FOR AS LONG AS SUCH LETTER OF CREDIT REMAINS OUTSTANDING.

 


2.1.3       FOREIGN EXCHANGE SUBLIMIT.  AS PART OF THE REVOLVING LINE AND
SUBJECT TO THE DEDUCTION OF RESERVES, BORROWER MAY ENTER INTO FOREIGN EXCHANGE
CONTRACTS WITH BANK UNDER WHICH BORROWER COMMITS TO PURCHASE FROM OR SELL TO
BANK A SPECIFIC AMOUNT OF FOREIGN CURRENCY (EACH, A “FX FORWARD CONTRACT”) ON A
SPECIFIED DATE (THE “SETTLEMENT DATE”).  FX FORWARD CONTRACTS SHALL HAVE A
SETTLEMENT DATE OF AT LEAST ONE (1) FX BUSINESS DAY AFTER THE CONTRACT DATE AND
SHALL BE SUBJECT TO A RESERVE OF TEN PERCENT (10%) OF EACH OUTSTANDING FX
FORWARD CONTRACT IN A MAXIMUM AGGREGATE AMOUNT EQUAL TO TWO HUNDRED FIFTY
THOUSAND DOLLARS ($250,000.00) (THE “FX RESERVE”). THE AGGREGATE AMOUNT OF FX
FORWARD CONTRACTS AT ANY ONE TIME SHALL NOT EXCEED TEN (10) TIMES THE AMOUNT OF
THE FX RESERVE MINUS THE AGGREGATE AMOUNT OF ALL CREDIT EXTENSIONS OUTSTANDING
FROM TIME TO TIME UNDER SECTIONS 2.1.2 AND 2.1.4 HEREOF.  ANY AMOUNTS NEEDED TO
FULLY REIMBURSE BANK WILL BE TREATED AS ADVANCES UNDER THE REVOLVING LINE AND
WILL ACCRUE INTEREST AT THE INTEREST RATE APPLICABLE TO ADVANCES.


 


2.1.4       CASH MANAGEMENT SERVICES SUBLIMIT.  BORROWER MAY USE UP TO TWO
MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000.00) OF THE REVOLVING LINE
MINUS THE AGGREGATE AMOUNT OF ALL CREDIT EXTENSIONS OUTSTANDING FROM TIME TO
TIME UNDER SECTIONS 2.1.2 AND 2.1.3 HEREOF, FOR BANK’S CASH MANAGEMENT SERVICES
WHICH MAY INCLUDE MERCHANT SERVICES, DIRECT DEPOSIT OF PAYROLL, BUSINESS CREDIT
CARD, AND CHECK CASHING SERVICES IDENTIFIED IN BANK’S VARIOUS CASH MANAGEMENT
SERVICES AGREEMENTS (COLLECTIVELY, THE “CASH MANAGEMENT SERVICES”).  ANY AMOUNTS
BANK PAYS ON BEHALF OF BORROWER FOR ANY CASH MANAGEMENT SERVICES AND NOT
IMMEDIATELY REIMBURSED WILL BE TREATED AS ADVANCES UNDER THE REVOLVING LINE AND
WILL ACCRUE INTEREST AT THE INTEREST RATE APPLICABLE TO ADVANCES.


 


2.2          OVERADVANCES. IF, AT ANY TIME, (I) THE SUM OF (A) THE OUTSTANDING
PRINCIPAL AMOUNT OF ANY ADVANCES (INCLUDING ANY AMOUNTS USED FOR CASH MANAGEMENT
SERVICES), PLUS (B) THE FACE AMOUNT OF ANY OUTSTANDING LETTERS OF CREDIT
(INCLUDING DRAWN BUT UNREIMBURSED LETTERS OF CREDIT AND ANY LETTER OF CREDIT
RESERVE), PLUS (C) THE AGGREGATE AMOUNT OF ANY OUTSTANDING FX FORWARD CONTRACTS
EXCEEDS (II) THE LESSER OF EITHER THE REVOLVING LINE OR THE BORROWING BASE (THE
AMOUNT BY WHICH (I) EXCEEDS (II) BEING AN “OVERADVANCE”), BORROWER SHALL
IMMEDIATELY PAY TO BANK IN CASH SUCH OVERADVANCE.  WITHOUT LIMITING BORROWER’S
OBLIGATION TO REPAY BANK ANY AMOUNT OF THE OVERADVANCE, BORROWER AGREES TO PAY
BANK INTEREST ON THE OUTSTANDING AMOUNT OF ANY OVERADVANCE, ON DEMAND, AT THE
DEFAULT RATE.

 

2

--------------------------------------------------------------------------------


 


2.3          PAYMENT OF INTEREST ON THE CREDIT EXTENSIONS.

 

(A)           INTEREST RATE; ADVANCES.  SUBJECT TO SECTION 2.3(B), THE PRINCIPAL
AMOUNT OUTSTANDING UNDER THE REVOLVING LINE SHALL ACCRUE INTEREST AT A FLOATING
PER ANNUM RATE EQUAL TO THE PRIME RATE PLUS TWO PERCENT (2.00%), WHICH INTEREST
SHALL BE PAYABLE MONTHLY, IN ARREARS, IN ACCORDANCE WITH SECTION 2.3(F).

 

(B)           DEFAULT RATE.  IMMEDIATELY UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, OBLIGATIONS SHALL BEAR INTEREST AT A RATE
PER ANNUM WHICH IS THREE AND ONE-HALF OF ONE PERCENT (3.50%) ABOVE THE RATE THAT
IS OTHERWISE APPLICABLE THERETO (THE “DEFAULT RATE”).  FEES AND EXPENSES WHICH
ARE REQUIRED TO BE PAID BY BORROWER PURSUANT TO THE LOAN DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, BANK EXPENSES) BUT ARE NOT PAID WHEN DUE SHALL BEAR INTEREST
UNTIL PAID AT A RATE EQUAL TO THE HIGHEST RATE APPLICABLE TO THE OBLIGATIONS;
PROVIDED, HOWEVER, NO INTEREST SHALL ACCRUE ON SUCH FEES AND EXPENSES TO THE
EXTENT FUNDS ARE AVAILABLE TO BE DEDUCTED BY THE BANK FROM BORROWER’S ACCOUNTS
IF SUCH DEDUCTION IS NOT TIMELY MADE BY BANK AT NO FAULT OF BORROWER.  PAYMENT
OR ACCEPTANCE OF THE INCREASED INTEREST RATE PROVIDED IN THIS SECTION 2.3(B) IS
NOT A PERMITTED ALTERNATIVE TO TIMELY PAYMENT AND SHALL NOT CONSTITUTE A WAIVER
OF ANY EVENT OF DEFAULT OR OTHERWISE PREJUDICE OR LIMIT ANY RIGHTS OR REMEDIES
OF BANK.

 

(C)           ADJUSTMENTS TO INTEREST RATE.  CHANGES TO THE INTEREST RATE OF ANY
CREDIT EXTENSION BASED ON CHANGES TO THE PRIME RATE SHALL BE EFFECTIVE ON THE
EFFECTIVE DATE OF ANY CHANGE TO THE PRIME RATE AND TO THE EXTENT OF ANY SUCH
CHANGE.  BANK SHALL USE ITS BEST EFFORTS TO GIVE BORROWER PROMPT NOTICE OF ANY
SUCH CHANGE IN THE PRIME RATE; PROVIDED, HOWEVER, THAT ANY FAILURE BY BANK TO
PROVIDE BORROWER WITH NOTICE HEREUNDER SHALL NOT AFFECT BANK’S RIGHT TO MAKE
CHANGES IN THE INTEREST RATE BASED ON CHANGES IN THE PRIME RATE.

 

(D)           COMPUTATION OF INTEREST.  INTEREST ON THE CREDIT EXTENSIONS AND
ALL FEES PAYABLE HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A 360-DAY YEAR AND
THE ACTUAL NUMBER OF DAYS ELAPSED IN THE PERIOD DURING WHICH SUCH INTEREST
ACCRUES.  IN COMPUTING INTEREST ON ANY CREDIT EXTENSION, THE DATE OF THE MAKING
OF SUCH CREDIT EXTENSION SHALL BE INCLUDED AND THE DATE OF PAYMENT SHALL BE
EXCLUDED; PROVIDED, HOWEVER, THAT IF ANY CREDIT EXTENSION IS REPAID ON THE SAME
DAY ON WHICH IT IS MADE, SUCH DAY SHALL BE INCLUDED IN COMPUTING INTEREST ON
SUCH CREDIT EXTENSION.

 

(E)           DEBIT OF ACCOUNTS.  BANK MAY DEBIT ANY OF BORROWER’S DEPOSIT
ACCOUNTS, INCLUDING THE DESIGNATED DEPOSIT ACCOUNT, FOR PRINCIPAL AND INTEREST
PAYMENTS OR ANY OTHER AMOUNTS BORROWER OWES BANK WHEN DUE.  THESE DEBITS SHALL
NOT CONSTITUTE A SET-OFF. THE PROVISIONS OF THE PREVIOUS SENTENCE SHALL NOT
APPLY TO DEPOSIT ACCOUNTS DESIGNATED AS, AND EXCLUSIVELY USED FOR, PAYROLL,
PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR FOR THE BENEFIT
OF BORROWER’S EMPLOYEES.

 

(F)            INTEREST PAYMENT DATE.  INTEREST IS PAYABLE MONTHLY, IN ARREARS,
ON THE LAST CALENDAR DAY OF EACH MONTH.  ALL ACCRUED BUT UNPAID INTEREST ON THE
ADVANCES SHALL BE DUE AND PAYABLE ON THE REVOLVING LINE MATURITY DATE.

 

(G)           PAYMENTS. ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY
BORROWER UNDER ANY LOAN DOCUMENT SHALL BE MADE IN IMMEDIATELY AVAILABLE FUNDS IN
U.S. DOLLARS, WITHOUT SETOFF OR COUNTERCLAIM, BEFORE 12:00 P.M. EASTERN TIME ON
THE DATE WHEN DUE.  PAYMENTS OF PRINCIPAL AND/OR INTEREST RECEIVED AFTER
12:00 P.M. EASTERN TIME ARE CONSIDERED RECEIVED AT THE OPENING OF BUSINESS ON
THE NEXT BUSINESS DAY.  WHEN A PAYMENT IS DUE ON A DAY THAT IS NOT A BUSINESS
DAY, THE PAYMENT SHALL BE DUE THE NEXT BUSINESS DAY, AND ADDITIONAL FEES OR
INTEREST, AS APPLICABLE, SHALL CONTINUE TO ACCRUE UNTIL PAID.

 


2.4          FEES.  BORROWER SHALL PAY TO BANK:


 

(A)           COMMITMENT FEE.  A FULLY EARNED, NON REFUNDABLE COMMITMENT FEE OF
$250,000.00 ON THE EFFECTIVE DATE; AND

 

(B)           LETTER OF CREDIT FEES.  BANK’S CUSTOMARY FEES AND EXPENSES FOR THE
ISSUANCE, MODIFICATION OR RENEWAL OF LETTERS OF CREDIT, INCLUDING, WITHOUT
LIMITATION, ITS CUSTOMARY FEES UPON THE ISSUANCE, EACH ANNIVERSARY OF THE
ISSUANCE, MODIFICATION AND THE RENEWAL OF SUCH LETTER OF CREDIT BY BANK; AND

 

(C)           TERMINATION FEE.  IN ACCORDANCE WITH THE TERMS OF SECTION 12.1, A
TERMINATION FEE; AND

 

(D)           UNUSED REVOLVING LINE FACILITY FEE.  A FEE (THE “UNUSED REVOLVING
LINE FACILITY FEE”), PAYABLE MONTHLY, IN ARREARS, ON A CALENDAR YEAR BASIS, IN
AN AMOUNT PER ANNUM EQUAL TO THE UNUSED LINE FEE PERCENTAGE OF

 

3

--------------------------------------------------------------------------------


 

THE AVERAGE UNUSED PORTION OF THE REVOLVING LINE, AS REASONABLY DETERMINED BY
BANK.  THE UNUSED PORTION OF THE REVOLVING LINE, FOR THE PURPOSES OF THIS
CALCULATION, SHALL INCLUDE AMOUNTS RESERVED UNDER THE CASH MANAGEMENT SERVICES
SUBLIMIT FOR PRODUCTS PROVIDED AND UNDER THE FOREIGN EXCHANGE SUBLIMIT FOR FX
FORWARD CONTRACTS.  BORROWER SHALL NOT BE ENTITLED TO ANY CREDIT, REBATE OR
REPAYMENT OF ANY UNUSED REVOLVING LINE FACILITY FEE PREVIOUSLY EARNED BY BANK
PURSUANT TO THIS SECTION NOTWITHSTANDING ANY TERMINATION OF THE AGREEMENT, OR
SUSPENSION OR TERMINATION OF BANK’S OBLIGATION TO MAKE LOANS AND ADVANCES
HEREUNDER; AND

 

(E)           BANK EXPENSES.  ALL BANK EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES AND EXPENSES, PLUS EXPENSES, FOR DOCUMENTATION AND NEGOTIATION OF THIS
AGREEMENT) INCURRED THROUGH AND AFTER THE EFFECTIVE DATE, WHEN DUE.

 


2.5          WITHHOLDING.  PAYMENTS RECEIVED BY BANK FROM BORROWER HEREUNDER
WILL BE MADE FREE AND CLEAR OF ANY WITHHOLDING TAXES.  SPECIFICALLY, HOWEVER, IF
AT ANY TIME ANY GOVERNMENTAL AUTHORITY, APPLICABLE LAW, REGULATION OR
INTERNATIONAL AGREEMENT REQUIRES BORROWER TO MAKE ANY SUCH WITHHOLDING OR
DEDUCTION FROM ANY SUCH  PAYMENT OR OTHER SUM PAYMENT HEREUNDER TO BANK,
BORROWER HEREBY COVENANTS AND AGREES THAT THE AMOUNT DUE FROM BORROWER WITH
RESPECT TO SUCH PAYMENT OR OTHER SUM PAYABLE HEREUNDER WILL BE INCREASED TO THE
EXTENT NECESSARY TO ENSURE THAT, AFTER THE MAKING OF SUCH REQUIRED WITHHOLDING
OR DEDUCTION, BANK RECEIVES A NET SUM EQUAL TO THE SUM WHICH IT WOULD HAVE
RECEIVED HAD NO WITHHOLDING OR DEDUCTION BEEN REQUIRED AND BORROWER SHALL PAY
THE FULL AMOUNT WITHHELD OR DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY. 
BORROWER WILL, UPON REQUEST, FURNISH BANK WITH PROOF SATISFACTORY TO BANK
INDICATING THAT BORROWER HAS MADE SUCH WITHHOLDING PAYMENT PROVIDED, HOWEVER,
THAT BORROWER NEED NOT MAKE ANY WITHHOLDING PAYMENT IF THE AMOUNT OR VALIDITY OF
SUCH WITHHOLDING PAYMENT IS CONTESTED IN GOOD FAITH BY APPROPRIATE AND TIMELY
PROCEEDINGS AND AS TO WHICH PAYMENT IN FULL IS BONDED OR RESERVED AGAINST BY
BORROWER.  THE AGREEMENTS AND OBLIGATIONS OF BORROWER CONTAINED IN THIS
SECTION 2.5 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 

3              CONDITIONS OF LOANS


 


3.1          CONDITIONS PRECEDENT TO INITIAL CREDIT EXTENSION.  BANK’S
OBLIGATION TO MAKE THE INITIAL CREDIT EXTENSION IS SUBJECT TO THE CONDITION
PRECEDENT THAT BORROWER SHALL CONSENT TO OR HAVE DELIVERED, IN FORM AND
SUBSTANCE SATISFACTORY TO BANK, SUCH DOCUMENTS, AND COMPLETION OF SUCH OTHER
MATTERS, AS BANK MAY REASONABLY DEEM NECESSARY OR APPROPRIATE, INCLUDING,
WITHOUT LIMITATION:


 

(A)           DULY EXECUTED ORIGINAL SIGNATURES TO THE LOAN DOCUMENTS TO WHICH
IT IS A PARTY;

 

(B)           ITS OPERATING DOCUMENTS AND A GOOD STANDING CERTIFICATE OF
BORROWER CERTIFIED BY THE SECRETARY OF STATE OF THE STATE OF DELAWARE AS OF A
DATE NO EARLIER THAN THIRTY (30) DAYS PRIOR TO THE EFFECTIVE DATE;

 

(C)           COMPLETED BORROWING RESOLUTIONS FOR BORROWER;

 

(D)           CERTIFIED COPIES, DATED AS OF A RECENT DATE, OF FINANCING
STATEMENT SEARCHES, AS BANK SHALL REQUEST, ACCOMPANIED BY WRITTEN EVIDENCE
(INCLUDING ANY UCC TERMINATION STATEMENTS) THAT THE LIENS INDICATED IN ANY SUCH
FINANCING STATEMENTS EITHER CONSTITUTE PERMITTED LIENS OR HAVE BEEN OR, IN
CONNECTION WITH THE INITIAL CREDIT EXTENSION, WILL BE TERMINATED OR RELEASED;

 

(E)           THE PERFECTION CERTIFICATES EXECUTED BY BORROWER AND EACH
GUARANTOR;

 

(F)            [INTENTIONALLY OMITTED];

 

(G)           A LEGAL OPINION OF BORROWER’S COUNSEL DATED AS OF THE EFFECTIVE
DATE TOGETHER WITH THE DULY EXECUTED ORIGINAL SIGNATURES THERETO;

 

(H)           THE DULY EXECUTED ORIGINAL SIGNATURES TO EACH GUARANTY, EACH
GUARANTOR SECURITY AGREEMENT, AND  THE PLEDGE AGREEMENTS, TOGETHER WITH THE
COMPLETED BORROWING RESOLUTIONS FOR GUARANTOR;

 

(I)            EVIDENCE SATISFACTORY TO BANK THAT THE INSURANCE POLICIES
REQUIRED BY SECTION 6.7 HEREOF ARE IN FULL FORCE AND EFFECT, TOGETHER WITH
APPROPRIATE EVIDENCE SHOWING LOSS PAYABLE AND/OR ADDITIONAL INSURED CLAUSES OR
ENDORSEMENTS IN FAVOR OF BANK; AND

 

4

--------------------------------------------------------------------------------


 

(J)            PAYMENT OF THE FEES AND BANK EXPENSES THEN DUE AS SPECIFIED IN
SECTION 2.4 HEREOF.

 


3.2          CONDITIONS PRECEDENT TO ALL CREDIT EXTENSIONS.  BANK’S OBLIGATIONS
TO MAKE EACH CREDIT EXTENSION, INCLUDING THE INITIAL CREDIT EXTENSION, IS
SUBJECT TO THE FOLLOWING:


 

(A)           TIMELY RECEIPT OF A COMPLETED AND EXECUTED TRANSACTION REPORT; AND

 

(B)           THE REPRESENTATIONS AND WARRANTIES IN SECTION 5 SHALL BE TRUE,
ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS ON THE DATE OF THE TRANSACTION
REPORT AND ON THE FUNDING DATE OF EACH CREDIT EXTENSION; PROVIDED, HOWEVER, THAT
SUCH MATERIALITY QUALIFIER SHALL NOT BE APPLICABLE TO ANY REPRESENTATIONS AND
WARRANTIES THAT ALREADY ARE QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT
THEREOF; AND PROVIDED, FURTHER THAT THOSE REPRESENTATIONS AND WARRANTIES
EXPRESSLY REFERRING TO A SPECIFIC DATE SHALL BE TRUE, ACCURATE AND COMPLETE IN
ALL MATERIAL RESPECTS AS OF SUCH DATE, AND NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING OR RESULT FROM THE CREDIT EXTENSION.  EACH
CREDIT EXTENSION IS BORROWER’S REPRESENTATION AND WARRANTY ON THAT DATE THAT THE
REPRESENTATIONS AND WARRANTIES IN SECTION 5 REMAIN TRUE, ACCURATE AND COMPLETE
IN ALL MATERIAL RESPECTS; PROVIDED, HOWEVER, THAT SUCH MATERIALITY QUALIFIER
SHALL NOT BE APPLICABLE TO ANY REPRESENTATIONS AND WARRANTIES THAT ALREADY ARE
QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT THEREOF; AND PROVIDED, FURTHER
THAT THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY REFERRING TO A SPECIFIC DATE
SHALL BE TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH DATE;
AND

 

(C)           AS DETERMINED IN BANK’S REASONABLE BUSINESS JUDGMENT, THERE HAS
NOT BEEN A MATERIAL ADVERSE CHANGE.

 


3.3          COVENANT TO DELIVER.  BORROWER AGREES TO DELIVER TO BANK EACH ITEM
REQUIRED TO BE DELIVERED TO BANK UNDER THIS AGREEMENT AS A CONDITION TO ANY
CREDIT EXTENSION.  BORROWER EXPRESSLY AGREES THAT A CREDIT EXTENSION MADE PRIOR
TO THE RECEIPT BY BANK OF ANY SUCH ITEM SHALL NOT CONSTITUTE A WAIVER BY BANK OF
BORROWER’S OBLIGATION TO DELIVER SUCH ITEM, AND ANY SUCH CREDIT EXTENSION IN THE
ABSENCE OF A REQUIRED ITEM SHALL BE MADE IN BANK’S SOLE DISCRETION.


 


3.4          PROCEDURES FOR BORROWING.  SUBJECT TO THE PRIOR SATISFACTION OF ALL
OTHER APPLICABLE CONDITIONS TO THE MAKING OF AN ADVANCE SET FORTH IN THIS
AGREEMENT, TO OBTAIN AN ADVANCE (OTHER THAN ADVANCES UNDER SECTIONS 2.1.2 OR
2.1.4), BORROWER SHALL NOTIFY BANK (WHICH NOTICE SHALL BE IRREVOCABLE) BY
ELECTRONIC MAIL, FACSIMILE, OR TELEPHONE BY 12:00 P.M. PACIFIC TIME ON THE
FUNDING DATE OF THE ADVANCE.  TOGETHER WITH SUCH NOTIFICATION, BORROWER MUST
PROMPTLY DELIVER TO BANK BY ELECTRONIC MAIL OR FACSIMILE A COMPLETED TRANSACTION
REPORT EXECUTED BY A RESPONSIBLE OFFICER OR HIS OR HER DESIGNEE.  BANK SHALL
CREDIT ADVANCES TO THE DESIGNATED DEPOSIT ACCOUNT.  BANK MAY MAKE ADVANCES UNDER
THIS AGREEMENT BASED ON INSTRUCTIONS FROM A RESPONSIBLE OFFICER OR HIS OR HER
DESIGNEE OR WITHOUT INSTRUCTIONS IF THE ADVANCES ARE NECESSARY TO MEET
OBLIGATIONS WHICH HAVE BECOME DUE.  BANK MAY RELY ON ANY TELEPHONE NOTICE GIVEN
BY A PERSON WHOM BANK BELIEVES IS A RESPONSIBLE OFFICER OR DESIGNEE.


 

4              CREATION OF SECURITY INTEREST


 


4.1          GRANT OF SECURITY INTEREST.  BORROWER HEREBY GRANTS BANK, TO SECURE
THE PAYMENT AND PERFORMANCE IN FULL OF ALL OF THE OBLIGATIONS, A CONTINUING
SECURITY INTEREST IN, AND PLEDGES TO BANK, THE COLLATERAL, WHEREVER LOCATED,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR ARISING, AND ALL PROCEEDS AND
PRODUCTS THEREOF.  BORROWER REPRESENTS, WARRANTS, AND COVENANTS THAT THE
SECURITY INTEREST GRANTED HEREIN IS AND SHALL AT ALL TIMES CONTINUE TO BE A
FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE COLLATERAL (SUBJECT ONLY TO
PERMITTED LIENS THAT MAY HAVE SUPERIOR PRIORITY TO BANK’S LIEN UNDER THIS
AGREEMENT OR THE EXPORT-IMPORT AGREEMENT).  IF BORROWER SHALL ACQUIRE A
COMMERCIAL TORT CLAIM, BORROWER SHALL PROMPTLY NOTIFY BANK IN A WRITING SIGNED
BY BORROWER OF THE GENERAL DETAILS THEREOF AND UPON REQUEST OF BANK GRANT TO
BANK IN SUCH WRITING A SECURITY INTEREST THEREIN AND IN THE PROCEEDS THEREOF,
ALL UPON THE TERMS OF THIS AGREEMENT, WITH SUCH WRITING TO BE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO BANK.


 

Bank’s lien and security interest in the Collateral shall continue until
Borrower fully satisfies its Obligations in cash.  Upon payment in full in cash
of the Obligations (except for contingent indemnification obligations for which
no claim has been made) and at such time as Bank’s obligation to make Credit
Extensions has terminated, Bank shall, at Borrower’s sole cost and expense,
release its Liens in the Collateral and all rights therein shall revert to
Borrower.

 

5

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, it is expressly acknowledged and agreed that the
security interest created in this Agreement only with respect to Export-Related
Accounts Receivable, Export-Related Inventory and Export-Related General
Intangibles (as such terms are defined in the Export-Import Agreement) is
subject to and subordinate to the security interest granted to Bank in the
Export-Import Agreement with respect to such Export-Related Accounts Receivable,
Export-Related Inventory and Export-Related General Intangibles.

 


4.2          AUTHORIZATION TO FILE FINANCING STATEMENTS.  BORROWER HEREBY
AUTHORIZES BANK TO FILE FINANCING STATEMENTS, WITHOUT NOTICE TO BORROWER, WITH
ALL APPROPRIATE JURISDICTIONS TO PERFECT OR PROTECT BANK’S INTEREST OR RIGHTS
HEREUNDER, INCLUDING A NOTICE THAT ANY DISPOSITION OF THE COLLATERAL EXCEPT AS
PERMITTED BY THE TERMS OF THIS AGREEMENT, BY EITHER BORROWER OR ANY OTHER
PERSON, SHALL BE DEEMED TO VIOLATE THE RIGHTS OF BANK UNDER THE CODE.  SUCH
FINANCING STATEMENTS MAY INDICATE THE COLLATERAL AS “ALL ASSETS OF THE DEBTOR”
OR WORDS OF SIMILAR EFFECT, OR AS BEING OF AN EQUAL OR LESSER SCOPE, OR WITH
GREATER DETAIL, ALL IN BANK’S DISCRETION, PROVIDED THAT SUCH FINANCING
STATEMENTS SHALL ACKNOWLEDGE THE RIGHTS OF SEN UNDER THE SEN LICENSE.


 

5              REPRESENTATIONS AND WARRANTIES


 

Borrower represents and warrants as follows:

 


5.1          DUE ORGANIZATION, AUTHORIZATION; POWER AND AUTHORITY.  BORROWER AND
EACH OF ITS DOMESTIC SUBSIDIARIES IS VALIDLY EXISTING AND IN GOOD STANDING AS A
REGISTERED ORGANIZATION IN ITS JURISDICTION OF FORMATION AND IS QUALIFIED AND
LICENSED TO DO BUSINESS AND IS IN GOOD STANDING IN ANY JURISDICTION IN WHICH THE
CONDUCT OF ITS BUSINESS OR ITS OWNERSHIP OF PROPERTY REQUIRES THAT IT BE
QUALIFIED EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS.  IN CONNECTION WITH THIS
AGREEMENT, BORROWER HAS DELIVERED TO BANK COMPLETED CERTIFICATES EACH SIGNED BY
BORROWER AND GUARANTOR, RESPECTIVELY, ENTITLED “PERFECTION CERTIFICATE”. 
BORROWER REPRESENTS AND WARRANTS TO BANK THAT (A) BORROWER’S EXACT LEGAL NAME IS
THAT INDICATED ON THE PERFECTION CERTIFICATE AND ON THE SIGNATURE PAGE HEREOF;
(B) BORROWER IS AN ORGANIZATION OF THE TYPE AND IS ORGANIZED IN THE JURISDICTION
SET FORTH IN THE PERFECTION CERTIFICATE; (C) THE PERFECTION CERTIFICATE
ACCURATELY SETS FORTH BORROWER’S ORGANIZATIONAL IDENTIFICATION NUMBER OR
ACCURATELY STATES THAT BORROWER HAS NONE; (D) THE PERFECTION CERTIFICATE
ACCURATELY SETS FORTH BORROWER’S PLACE OF BUSINESS, OR, IF MORE THAN ONE, ITS
CHIEF EXECUTIVE OFFICE AS WELL AS BORROWER’S MAILING ADDRESS (IF DIFFERENT THAN
ITS CHIEF EXECUTIVE OFFICE); (E) BORROWER (AND EACH OF ITS PREDECESSORS) HAS
NOT, IN THE PAST FIVE (5) YEARS, CHANGED ITS JURISDICTION OF FORMATION,
ORGANIZATIONAL STRUCTURE OR TYPE, OR ANY ORGANIZATIONAL NUMBER ASSIGNED BY ITS
JURISDICTION; AND (F) ALL OTHER INFORMATION SET FORTH ON THE PERFECTION
CERTIFICATE PERTAINING TO BORROWER AND EACH OF ITS SUBSIDIARIES IS ACCURATE AND
COMPLETE (IT BEING UNDERSTOOD AND AGREED THAT BORROWER MAY FROM TIME TO TIME
UPDATE CERTAIN INFORMATION IN THE PERFECTION CERTIFICATE AFTER THE EFFECTIVE
DATE TO THE EXTENT PERMITTED BY ONE OR MORE SPECIFIC PROVISIONS IN THIS
AGREEMENT).  IF BORROWER IS NOT NOW A REGISTERED ORGANIZATION BUT LATER BECOMES
ONE, BORROWER SHALL PROMPTLY NOTIFY BANK OF SUCH OCCURRENCE AND PROVIDE BANK
WITH BORROWER’S ORGANIZATIONAL IDENTIFICATION NUMBER.


 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any its Subsidiaries or any of their property or assets may be
bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect or (v) constitute an event of default under any material
agreement by which Borrower is bound.  Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business.

 


5.2          COLLATERAL.  BORROWER HAS GOOD TITLE TO, HAS RIGHTS IN, AND THE
POWER TO TRANSFER EACH ITEM OF THE COLLATERAL UPON WHICH IT PURPORTS TO GRANT A
LIEN HEREUNDER, FREE AND CLEAR OF ANY AND ALL LIENS EXCEPT PERMITTED LIENS. 
BORROWER HAS NO DEPOSIT ACCOUNTS OTHER THAN THE DEPOSIT ACCOUNTS WITH BANK, THE
DEPOSIT ACCOUNTS, IF ANY, DESCRIBED IN THE PERFECTION CERTIFICATE DELIVERED TO
BANK IN CONNECTION HEREWITH, OR OF WHICH BORROWER HAS GIVEN BANK NOTICE AND
TAKEN SUCH ACTIONS AS ARE NECESSARY TO GIVE BANK A PERFECTED SECURITY INTEREST
THEREIN.  THE ACCOUNTS ARE BONA FIDE, EXISTING OBLIGATIONS OF THE ACCOUNT
DEBTORS.

 

6

--------------------------------------------------------------------------------


 


THE COLLATERAL IS NOT IN THE POSSESSION OF ANY THIRD PARTY BAILEE (SUCH AS A
WAREHOUSE) EXCEPT AS OTHERWISE PROVIDED IN THE PERFECTION CERTIFICATE.  NONE OF
THE COMPONENTS OF THE COLLATERAL SHALL BE MAINTAINED AT LOCATIONS OTHER THAN AS
PROVIDED IN THE PERFECTION CERTIFICATE OR AS PERMITTED PURSUANT TO SECTION 7.2. 
BORROWER SHALL AT ALL TIMES DURING THE TERM OF THIS AGREEMENT MAINTAIN AT LEAST
TWO-THIRDS OF ITS INVENTORY (BASED UPON THE FAIR MARKET VALUE OF ALL INVENTORY)
AT BORROWER’S 108 CHERRY HILL DRIVE, BEVERLY, MASSACHUSETTS LOCATION AND AT
OTHER LOCATIONS OF THE BORROWER FOR WHICH BANK HAS RECEIVED A LANDLORD’S WAIVER
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO BANK.


 


ALL INVENTORY IS IN ALL MATERIAL RESPECTS OF GOOD AND MARKETABLE QUALITY, FREE
FROM MATERIAL DEFECTS.


 


AXCELIS TECHNOLOGIES, INC. AND AXCELIS TECHNOLOGIES CCS CORPORATION, EITHER
INDIVIDUALLY OR JOINTLY, ARE THE SOLE OWNERS OF THE INTELLECTUAL PROPERTY WHICH
BORROWER OWNS OR PURPORTS TO OWN, INCLUDING, WITHOUT LIMITATION, THE
INTELLECTUAL PROPERTY SET FORTH ON THE PERFECTION CERTIFICATE, EXCEPT FOR
NON-EXCLUSIVE LICENSES GRANTED TO ITS CUSTOMERS IN THE ORDINARY COURSE OF
BUSINESS.  EACH PATENT WHICH BORROWER OWNS OR PURPORTS TO OWN IS VALID AND
ENFORCEABLE AND NO PART OF THE INTELLECTUAL PROPERTY HAS BEEN JUDGED INVALID OR
UNENFORCEABLE, IN WHOLE OR IN PART, AND TO THE BEST OF BORROWER’S KNOWLEDGE, NO
CLAIM HAS BEEN MADE THAT ANY PART OF THE INTELLECTUAL PROPERTY VIOLATES THE
RIGHTS OF ANY THIRD PARTY.


 

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

 


5.3          ACCOUNTS RECEIVABLE; INVENTORY.


 

(A)           FOR EACH ACCOUNT WITH RESPECT TO WHICH ADVANCES ARE REQUESTED, ON
THE DATE EACH ADVANCE IS REQUESTED AND MADE, SUCH ACCOUNT SHALL BE AN ELIGIBLE
ACCOUNT.

 

(B)           ALL STATEMENTS MADE AND ALL UNPAID BALANCES APPEARING IN ALL
INVOICES, INSTRUMENTS AND OTHER DOCUMENTS EVIDENCING THE ELIGIBLE ACCOUNTS ARE
AND SHALL BE TRUE AND CORRECT AND ALL SUCH INVOICES, INSTRUMENTS AND OTHER
DOCUMENTS, AND ALL OF BORROWER’S BOOKS ARE GENUINE AND IN ALL RESPECTS WHAT THEY
PURPORT TO BE.  WHETHER OR NOT AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BANK MAY NOTIFY ANY ACCOUNT DEBTOR OWING BORROWER MONEY OF BANK’S
SECURITY INTEREST IN SUCH FUNDS.  ALL SALES AND OTHER TRANSACTIONS UNDERLYING OR
GIVING RISE TO EACH ELIGIBLE ACCOUNT SHALL COMPLY IN ALL MATERIAL RESPECTS WITH
ALL APPLICABLE LAWS AND GOVERNMENTAL RULES AND REGULATIONS.  BORROWER HAS NO
KNOWLEDGE OF ANY ACTUAL OR IMMINENT INSOLVENCY PROCEEDING OF ANY ACCOUNT DEBTOR
WHOSE ACCOUNTS ARE ELIGIBLE ACCOUNTS IN ANY TRANSACTION REPORT.  TO THE BEST OF
BORROWER’S KNOWLEDGE, ALL SIGNATURES AND ENDORSEMENTS ON ALL DOCUMENTS,
INSTRUMENTS, AND AGREEMENTS RELATING TO ALL ELIGIBLE ACCOUNTS ARE GENUINE, AND
ALL SUCH DOCUMENTS, INSTRUMENTS AND AGREEMENTS ARE LEGALLY ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS.

 

(C)           FOR ANY ITEM OF INVENTORY, SUCH INVENTORY (I) MEETS ALL APPLICABLE
GOVERNMENTAL STANDARDS; (II) HAS BEEN MANUFACTURED IN COMPLIANCE WITH THE FAIR
LABOR STANDARDS ACT; (III) IS NOT SUBJECT TO ANY LIENS, EXCEPT THE FIRST
PRIORITY LIENS GRANTED IN FAVOR OF BANK UNDER THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR PERMITTED LIENS; AND (IV) IS LOCATED AT (A) THE HEADQUARTERS
LOCATION WHICH IS (1) PRIOR TO THE REAL ESTATE FINANCING, OWNED BY BORROWER OR
(2) AFTER THE REAL ESTATE FINANCING, EITHER OWNED BY BORROWER OR OWNED BY THE
SPECIAL SUBSIDIARY PROVIDED THAT BANK HAS RECEIVED A LANDLORD’S WAIVER IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO BANK OR (B) BORROWER’S 33 CHERRY HILL
DRIVE, BEVERLY, MASSACHUSETTS OR 54 CHERRY HILL DRIVE, BEVERLY, MASSACHUSETTS
LOCATIONS PROVIDED THAT BANK HAS RECEIVED A LANDLORD WAIVER FOR THE RESPECTIVE
LOCATION IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO BANK.

 


5.4          LITIGATION.  THERE ARE NO ACTIONS OR PROCEEDINGS PENDING OR, TO THE
KNOWLEDGE OF THE RESPONSIBLE OFFICERS, THREATENED IN WRITING BY OR AGAINST
BORROWER OR ANY OF ITS SUBSIDIARIES INVOLVING MORE THAN, INDIVIDUALLY OR IN THE
AGGREGATE, ONE MILLION DOLLARS ($1,000,000) OR THAT WOULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS.


 


5.5          NO MATERIAL DEVIATION IN FINANCIAL STATEMENTS.  ALL CONSOLIDATED
FINANCIAL STATEMENTS FOR BORROWER AND ANY OF ITS SUBSIDIARIES DELIVERED TO BANK
FAIRLY PRESENT IN ALL MATERIAL RESPECTS BORROWER’S CONSOLIDATED FINANCIAL
CONDITION AND BORROWER’S CONSOLIDATED RESULTS OF OPERATIONS.  THERE HAS NOT BEEN
ANY MATERIAL DETERIORATION IN BORROWER’S CONSOLIDATED FINANCIAL CONDITION SINCE
THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS SUBMITTED TO BANK.

 

7

--------------------------------------------------------------------------------


 


5.6          SOLVENCY.  THE FAIR SALABLE VALUE OF BORROWER’S ASSETS (INCLUDING
GOODWILL MINUS DISPOSITION COSTS) EXCEEDS THE FAIR VALUE OF ITS LIABILITIES;
BORROWER IS NOT LEFT WITH UNREASONABLY SMALL CAPITAL AFTER THE TRANSACTIONS IN
THIS AGREEMENT; AND BORROWER IS ABLE TO PAY ITS DEBTS (INCLUDING TRADE DEBTS) AS
THEY MATURE.


 


5.7          REGULATORY COMPLIANCE.  BORROWER IS NOT AN “INVESTMENT COMPANY” OR
A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY
ACT OF 1940, AS AMENDED.  BORROWER IS NOT ENGAGED AS ONE OF ITS IMPORTANT
ACTIVITIES IN EXTENDING CREDIT FOR MARGIN STOCK (UNDER REGULATIONS X, T AND U OF
THE FEDERAL RESERVE BOARD OF GOVERNORS).  BORROWER HAS COMPLIED IN ALL MATERIAL
RESPECTS WITH THE FEDERAL FAIR LABOR STANDARDS ACT.  NEITHER BORROWER NOR ANY OF
ITS SUBSIDIARIES IS A “HOLDING COMPANY” OR AN “AFFILIATE” OF A “HOLDING COMPANY”
OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY” AS EACH TERM IS DEFINED AND
USED IN THE PUBLIC UTILITY HOLDING COMPANY ACT OF 2005.  BORROWER HAS NOT
VIOLATED ANY LAWS, ORDINANCES OR RULES, THE VIOLATION OF WHICH COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON ITS BUSINESS.  NONE OF
BORROWER’S OR ANY OF ITS SUBSIDIARIES’ PROPERTIES OR ASSETS HAS BEEN USED BY
BORROWER OR ANY SUBSIDIARY OR, TO THE BEST OF BORROWER’S KNOWLEDGE, BY PREVIOUS
PERSONS, IN DISPOSING, PRODUCING, STORING, TREATING, OR TRANSPORTING ANY
HAZARDOUS SUBSTANCE OTHER THAN LEGALLY.  BORROWER AND EACH OF ITS SUBSIDIARIES
HAVE OBTAINED ALL CONSENTS, APPROVALS AND AUTHORIZATIONS OF, MADE ALL
DECLARATIONS OR FILINGS WITH, AND GIVEN ALL NOTICES TO, ALL GOVERNMENT
AUTHORITIES THAT ARE NECESSARY TO CONTINUE THEIR RESPECTIVE BUSINESSES AS
CURRENTLY CONDUCTED EXCEPT WHERE THE FAILURE TO MAKE SUCH DECLARATIONS, NOTICES
OR FILINGS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S BUSINESS.


 


5.8          SUBSIDIARIES; INVESTMENTS.  BORROWER DOES NOT OWN ANY STOCK,
PARTNERSHIP INTEREST OR OTHER EQUITY SECURITIES EXCEPT FOR PERMITTED
INVESTMENTS.


 


5.9          TAX RETURNS AND PAYMENTS; PENSION CONTRIBUTIONS.  BORROWER AND ITS
SUBSIDIARIES HAVE TIMELY FILED ALL REQUIRED TAX RETURNS AND REPORTS, AND HAVE
TIMELY PAID ALL FOREIGN, FEDERAL, STATE AND LOCAL TAXES, ASSESSMENTS, DEPOSITS
AND CONTRIBUTIONS OWED BY BORROWER OR SUCH SUBSIDIARY.  BORROWER MAY DEFER
PAYMENT OF ANY CONTESTED TAXES, PROVIDED THAT BORROWER (A) IN GOOD FAITH
CONTESTS ITS OBLIGATION TO PAY THE TAXES BY APPROPRIATE PROCEEDINGS PROMPTLY AND
DILIGENTLY INSTITUTED AND CONDUCTED, (B) NOTIFIES BANK IN WRITING OF THE
COMMENCEMENT OF, AND ANY MATERIAL DEVELOPMENT IN, THE PROCEEDINGS, AND (C) POSTS
BONDS OR TAKES ANY OTHER STEPS REQUIRED TO PREVENT THE GOVERNMENTAL AUTHORITY
LEVYING SUCH CONTESTED TAXES FROM OBTAINING A LIEN UPON ANY OF THE COLLATERAL
THAT IS OTHER THAN A “PERMITTED LIEN”.  BORROWER IS UNAWARE OF ANY CLAIMS OR
ADJUSTMENTS PROPOSED FOR ANY OF BORROWER’S PRIOR TAX YEARS WHICH COULD RESULT IN
ADDITIONAL TAXES BECOMING DUE AND PAYABLE BY BORROWER.  BORROWER HAS PAID ALL
AMOUNTS NECESSARY TO FUND ALL PRESENT PENSION, PROFIT SHARING AND DEFERRED
COMPENSATION PLANS IN ACCORDANCE WITH THEIR TERMS, AND BORROWER HAS NOT
WITHDRAWN FROM PARTICIPATION IN, AND HAS NOT PERMITTED PARTIAL OR COMPLETE
TERMINATION OF, OR PERMITTED THE OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO,
ANY SUCH PLAN WHICH COULD REASONABLY BE EXPECTED TO RESULT IN ANY LIABILITY OF
BORROWER, INCLUDING ANY LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION OR
ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.


 


5.10        USE OF PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF THE CREDIT
EXTENSIONS SOLELY AS WORKING CAPITAL AND TO FUND ITS GENERAL BUSINESS
REQUIREMENTS AND NOT FOR PERSONAL, FAMILY, HOUSEHOLD OR AGRICULTURAL PURPOSES.


 


5.11        FULL DISCLOSURE.  NO WRITTEN REPRESENTATION, WARRANTY OR OTHER
STATEMENT OF BORROWER IN ANY CERTIFICATE OR WRITTEN STATEMENT GIVEN TO BANK, AS
OF THE DATE SUCH REPRESENTATION, WARRANTY, OR OTHER STATEMENT WAS MADE, TAKEN
TOGETHER WITH ALL SUCH WRITTEN CERTIFICATES AND WRITTEN STATEMENTS GIVEN TO
BANK, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED IN THE CERTIFICATES OR
STATEMENTS NOT MISLEADING (IT BEING RECOGNIZED BY BANK THAT THE PROJECTIONS AND
FORECASTS PROVIDED BY BORROWER IN GOOD FAITH AND BASED UPON REASONABLE
ASSUMPTIONS ARE NOT VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD OR
PERIODS COVERED BY SUCH PROJECTIONS AND FORECASTS MAY DIFFER FROM THE PROJECTED
OR FORECASTED RESULTS).


 


5.12        DESIGNATION OF OBLIGATIONS AS DESIGNATED SENIOR INDEBTEDNESS.  ALL
OBLIGATIONS, INCLUDING ALL PRINCIPAL, INTEREST (INCLUDING ALL INTEREST ACCRUING
AFTER THE COMMENCEMENT OF ANY BANKRUPTCY OR SIMILAR PROCEEDING, WHETHER OR NOT A
CLAIM FOR POST-PETITION INTEREST IS ALLOWABLE AS A CLAIM IN ANY SUCH
PROCEEDING), AND ALL FEES, COSTS, EXPENSES AND OTHER AMOUNTS ACCRUED OR DUE
UNDER THIS AGREEMENT AND OTHERWISE SHALL AT ALL TIMES CONSTITUTE “DESIGNATED
SENIOR INDEBTEDNESS” OR A SIMILAR CONCEPT THEREOF FOR PURPOSES OF ANY
INDEBTEDNESS OF THE BORROWER.

 

8

--------------------------------------------------------------------------------


 

6              AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 


6.1          GOVERNMENT COMPLIANCE.


 

(A)           SUBJECT TO SECTIONS 7.2 AND 7.3, MAINTAIN ITS AND ALL ITS
SUBSIDIARIES’ LEGAL EXISTENCE AND GOOD STANDING IN THEIR RESPECTIVE
JURISDICTIONS OF FORMATION AND MAINTAIN QUALIFICATION IN EACH JURISDICTION IN
WHICH THE FAILURE TO SO QUALIFY WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON BORROWER’S BUSINESS.  BORROWER SHALL COMPLY, AND HAVE EACH
SUBSIDIARY COMPLY, WITH ALL LAWS, ORDINANCES AND REGULATIONS TO WHICH IT IS
SUBJECT, NONCOMPLIANCE WITH WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S BUSINESS.

 

(B)           OBTAIN ALL OF THE GOVERNMENTAL APPROVALS NECESSARY FOR THE
PERFORMANCE BY BORROWER OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT
IS A PARTY AND THE GRANT OF A SECURITY INTEREST TO BANK IN ALL OF ITS PROPERTY. 
BORROWER SHALL PROMPTLY PROVIDE COPIES OF ANY SUCH OBTAINED GOVERNMENTAL
APPROVALS TO BANK.

 


6.2          FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.


 

(A)           BORROWER SHALL PROVIDE BANK WITH THE FOLLOWING:

 

(I)            UPON EACH REQUEST FOR A CREDIT EXTENSION AND, IN ALL EVENTS,
WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH A TRANSACTION REPORT (AND
ANY SCHEDULES RELATED THERETO INCLUDING, BUT NOT LIMITED TO, A SCHEDULE OF ANY
LITIGATION OF THE TYPE DESCRIBED IN SECTION 5.4 WHICH MAY ARISE OR BE THREATENED
FROM AND AFTER THE EFFECTIVE DATE);

 

(II)           WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH, (A) MONTHLY
ACCOUNTS RECEIVABLE AGINGS, AGED BY INVOICE DATE, (B) MONTHLY ACCOUNTS PAYABLE
AGINGS, AGED BY INVOICE DATE, AND OUTSTANDING OR HELD CHECK REGISTERS, IF ANY,
(C) MONTHLY RECONCILIATIONS OF ACCOUNTS RECEIVABLE AGINGS FOR ACCOUNTS UNDER
THIS AGREEMENT AND THE EXPORT-IMPORT AGREEMENT (AGED BY INVOICE DATE),
TRANSACTION REPORTS AND GENERAL LEDGER, (D) MONTHLY INVENTORY REPORTS FOR
INVENTORY VALUED ON A FIRST-IN, FIRST-OUT BASIS AT THE LOWER OF COST OR MARKET
(IN ACCORDANCE WITH GAAP), INVENTORY BACKLOG  REPORTS, OR SUCH OTHER INVENTORY
REPORTS AS ARE REQUESTED BY BANK IN ITS GOOD FAITH BUSINESS JUDGMENT AND (E) A
DRAM (DEVICES FOR RANDOM ACCESS MEMORY) REPORT AS REQUIRED BY EXIM;

 

(III)          WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER
OF BORROWER, A COMPLIANCE CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER,
CERTIFYING THAT AS OF THE END OF SUCH QUARTER, BORROWER WAS IN FULL COMPLIANCE
WITH ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, AND SETTING FORTH
CALCULATIONS SHOWING COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN THIS
AGREEMENT AND SUCH OTHER INFORMATION AS BANK SHALL REASONABLY REQUEST,
INCLUDING, WITHOUT LIMITATION, A STATEMENT THAT AT THE END OF SUCH QUARTER THERE
WERE NO HELD CHECKS;

 

(IV)          AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS
AFTER THE END OF EACH FISCAL QUARTER OF BORROWER, QUARTERLY UNAUDITED FINANCIAL
STATEMENTS, PREPARED ON A CONSOLIDATED AND CONSOLIDATING BASIS, IN A FORM
REASONABLY SATISFACTORY TO BANK;

 

(V)           WITHIN SIXTY (60) DAYS AFTER THE END OF EACH FISCAL YEAR OF
BORROWER, (A) ANNUAL OPERATING BUDGETS (INCLUDING INCOME STATEMENTS, BALANCE
SHEETS AND CASH FLOW STATEMENTS, BY QUARTER) FOR THE THEN CURRENT FISCAL YEAR OF
BORROWER, AND (B) ANNUAL FINANCIAL PROJECTIONS FOR THE THEN CURRENT FISCAL YEAR
(ON A QUARTERLY BASIS) AS APPROVED BY BORROWER’S BOARD OF DIRECTORS, TOGETHER
WITH ANY RELATED BUSINESS FORECASTS USED IN THE PREPARATION OF SUCH ANNUAL
FINANCIAL PROJECTIONS, ALL PREPARED ON A CONSOLIDATED AND CONSOLIDATING  BASIS
IN A FORM REASONABLY SATISFACTORY TO BANK;

 

(VI)          AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN ONE HUNDRED TWENTY
(120) DAYS FOLLOWING THE END OF BORROWER’S FISCAL YEAR, ANNUAL FINANCIAL
STATEMENTS PREPARED ON A CONSOLIDATED AND CONSOLIDATING  BASIS IN A FORM
REASONABLY SATISFACTORY TO BANK, CERTIFIED BY, AND WITH AN UNQUALIFIED OPINION
OF, INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS ACCEPTABLE TO BANK;

 

9

--------------------------------------------------------------------------------

 


 

(VII)         WITHIN FIVE (5) DAYS OF DELIVERY, COPIES OF ALL STATEMENTS,
REPORTS AND NOTICES MADE AVAILABLE TO BORROWER’S SECURITY HOLDERS OR TO ANY
HOLDERS OF SUBORDINATED DEBT (WHICH IF FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION MAY BE PROVIDED BY A LINK THERETO ON BORROWER’S OR ANOTHER WEBSITE ON
THE INTERNET);

 

(VIII)        PROMPT REPORT OF ANY LEGAL ACTIONS PENDING OR THREATENED IN
WRITING AGAINST BORROWER OR ANY OF ITS SUBSIDIARIES THAT COULD RESULT IN DAMAGES
OR COSTS TO BORROWER OR ANY OF ITS SUBSIDIARIES OF, INDIVIDUALLY OR IN THE
AGGREGATE, ONE MILLION DOLLARS ($1,000,000) OR MORE; AND

 

(IX)           WITHOUT LIMITING AND IN ADDITION TO THE FOREGOING, AT ANY TIME
ANY CREDIT EXTENSIONS ARE OUTSTANDING, (I) A TRANSACTION REPORT (AND ANY
SCHEDULES RELATED THERETO) BI-WEEKLY ON THE FIRST BUSINESS DAY OF THE RELATED
WEEK AND (II) AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS
AFTER THE END OF EACH MONTH, MONTHLY UNAUDITED FINANCIAL STATEMENTS, PREPARED ON
A CONSOLIDATED BASIS, IN A FORM REASONABLY SATISFACTORY TO BANK, TOGETHER WITH A
COMPLIANCE CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER.

 

(B)           WITHIN TEN (10) DAYS AFTER FILING, ALL REPORTS ON FORM 10-K, 10-Q
AND 8-K FILED WITH THE SECURITIES AND EXCHANGE COMMISSION OR A LINK THERETO ON
BORROWER’S OR ANOTHER WEBSITE ON THE INTERNET.

 

(C)           WITH THE MONTHLY REPORTING PROVIDED PURSUANT TO
SECTION 6.2(A)(II) ABOVE, WRITTEN NOTICE OF (I) ANY MATERIAL CHANGE IN THE
COMPOSITION OF THE INTELLECTUAL PROPERTY, (II) THE REGISTRATION OF ANY COPYRIGHT
(INCLUDING ANY SUBSEQUENT OWNERSHIP RIGHT OF BORROWER IN OR TO ANY COPYRIGHT),
PATENT OR TRADEMARK NOT PREVIOUSLY DISCLOSED TO BANK, OR (III) BORROWER’S
KNOWLEDGE OF AN EVENT THAT MATERIALLY ADVERSELY AFFECTS THE VALUE OF THE
INTELLECTUAL PROPERTY.

 

(D)           WITHIN TEN (10) DAYS AFTER THE END OF EACH FISCAL QUARTER OF
BORROWER, COPIES OF (I) ACTUAL INVOICES REPRESENTING NOT LESS THAN 10% OF THE
QUARTER-ENDED ACCOUNTS RECEIVABLE BALANCE AND (II) ACTUAL EXPORT ORDERS FOR NOT
LESS THAN 10% OF THE QUARTER-ENDED BALANCE OF ELIGIBLE EXIM INVENTORY (AS
DEFINED IN THE EXPORT-IMPORT AGREEMENT).

 


6.3          ACCOUNTS RECEIVABLE.


 

(A)           SCHEDULES AND DOCUMENTS RELATING TO ACCOUNTS.  BORROWER SHALL
DELIVER TO BANK TRANSACTION REPORTS, AS PROVIDED IN SECTION 6.2, ON BANK’S
STANDARD FORMS; PROVIDED, HOWEVER, THAT BORROWER’S FAILURE TO EXECUTE AND
DELIVER THE SAME SHALL NOT AFFECT OR LIMIT BANK’S LIEN AND OTHER RIGHTS IN ALL
OF BORROWER’S ACCOUNTS, NOR SHALL BANK’S FAILURE TO ADVANCE OR LEND AGAINST A
SPECIFIC ACCOUNT AFFECT OR LIMIT BANK’S LIEN AND OTHER RIGHTS THEREIN.  IF
REQUESTED BY BANK, BORROWER SHALL FURNISH BANK WITH COPIES (OR, AT BANK’S
REQUEST, ORIGINALS) OF ALL CONTRACTS, ORDERS, INVOICES, AND OTHER SIMILAR
DOCUMENTS, AND ALL SHIPPING INSTRUCTIONS, DELIVERY RECEIPTS, BILLS OF LADING,
AND OTHER EVIDENCE OF DELIVERY, FOR ANY GOODS THE SALE OR DISPOSITION OF WHICH
GAVE RISE TO SUCH ACCOUNTS.  IN ADDITION, BORROWER SHALL DELIVER TO BANK, ON ITS
REQUEST, THE ORIGINALS OF ALL INSTRUMENTS, CHATTEL PAPER, SECURITY AGREEMENTS,
GUARANTEES AND OTHER DOCUMENTS AND PROPERTY EVIDENCING OR SECURING ANY ACCOUNTS,
IN THE SAME FORM AS RECEIVED, WITH ALL NECESSARY INDORSEMENTS, AND COPIES OF ALL
CREDIT MEMOS.

 

(B)           DISPUTES.  BORROWER SHALL PROMPTLY NOTIFY BANK OF ALL DISPUTES OR
CLAIMS RELATING TO MATERIAL ACCOUNTS.  BORROWER MAY FORGIVE (COMPLETELY OR
PARTIALLY), COMPROMISE, OR SETTLE ANY ACCOUNT FOR LESS THAN PAYMENT IN FULL, OR
AGREE TO DO ANY OF THE FOREGOING SO LONG AS (I) BORROWER DOES SO IN GOOD FAITH,
IN A COMMERCIALLY REASONABLE MANNER, IN THE ORDINARY COURSE OF BUSINESS, IN
ARM’S-LENGTH TRANSACTIONS, AND REPORTS THE SAME TO BANK IN THE REGULAR REPORTS
PROVIDED TO BANK; (II) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING; AND (III) AFTER TAKING INTO ACCOUNT ALL SUCH DISCOUNTS, SETTLEMENTS
AND FORGIVENESS, THE TOTAL OUTSTANDING ADVANCES WILL NOT EXCEED THE AVAILABILITY
AMOUNT.

 

(C)           COLLECTION OF ACCOUNTS.  BORROWER SHALL HAVE THE RIGHT TO COLLECT
ALL ACCOUNTS, UNLESS AND UNTIL A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING.  WHETHER OR NOT AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BORROWER SHALL HOLD ALL PAYMENTS ON, AND PROCEEDS OF, ACCOUNTS IN
TRUST FOR BANK, AND BORROWER SHALL IMMEDIATELY DELIVER ALL SUCH PAYMENTS AND
PROCEEDS TO BANK IN THEIR ORIGINAL FORM, DULY ENDORSED, TO BE APPLIED TO THE
OBLIGATIONS PURSUANT TO THE TERMS OF SECTION 9.4 HEREOF.  ALL PAYMENTS ON, AND
PROCEEDS OF, ACCOUNTS SHALL BE DEPOSITED DIRECTLY BY THE APPLICABLE ACCOUNT
DEBTOR INTO A LOCKBOX ACCOUNT, OR SUCH OTHER “BLOCKED ACCOUNT” AS

 

10

--------------------------------------------------------------------------------


 

BANK MAY SPECIFY, PURSUANT TO A BLOCKED ACCOUNT AGREEMENT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO BANK IN ITS SOLE DISCRETION.

 

(D)           RETURNS.  PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, IF ANY ACCOUNT DEBTOR RETURNS ANY INVENTORY TO BORROWER, BORROWER
SHALL PROMPTLY (I) DETERMINE THE REASON FOR SUCH RETURN, (II) ISSUE A CREDIT
MEMORANDUM TO THE ACCOUNT DEBTOR IN THE APPROPRIATE AMOUNT, AND (III) PROVIDE A
COPY OF SUCH CREDIT MEMORANDUM TO BANK, UPON REQUEST FROM BANK.  IN THE EVENT
ANY ATTEMPTED RETURN OCCURS AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF
ANY EVENT OF DEFAULT, BORROWER SHALL HOLD THE RETURNED INVENTORY IN TRUST FOR
BANK, AND IMMEDIATELY NOTIFY BANK OF THE RETURN OF THE INVENTORY.

 

(E)           VERIFICATION.  BANK MAY, FROM TIME TO TIME, VERIFY DIRECTLY WITH
THE RESPECTIVE ACCOUNT DEBTORS THE VALIDITY, AMOUNT AND OTHER MATTERS RELATING
TO THE ACCOUNTS, EITHER IN THE NAME OF BORROWER OR BANK OR SUCH OTHER NAME AS
BANK MAY CHOOSE.

 

(F)            NO LIABILITY.  BANK SHALL NOT BE RESPONSIBLE OR LIABLE FOR ANY
SHORTAGE OR DISCREPANCY IN, DAMAGE TO, OR LOSS OR DESTRUCTION OF, ANY GOODS, THE
SALE OR OTHER DISPOSITION OF WHICH GIVES RISE TO AN ACCOUNT, OR FOR ANY ERROR,
ACT, OMISSION, OR DELAY OF ANY KIND OCCURRING IN THE SETTLEMENT, FAILURE TO
SETTLE, COLLECTION OR FAILURE TO COLLECT ANY ACCOUNT, OR FOR SETTLING ANY
ACCOUNT IN GOOD FAITH FOR LESS THAN THE FULL AMOUNT THEREOF, NOR SHALL BANK BE
DEEMED TO BE RESPONSIBLE FOR ANY OF BORROWER’S OBLIGATIONS UNDER ANY CONTRACT OR
AGREEMENT GIVING RISE TO AN ACCOUNT.  NOTHING HEREIN SHALL, HOWEVER, RELIEVE
BANK FROM LIABILITY FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


6.4          REMITTANCE OF PROCEEDS.  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 6.3(C), DELIVER, IN KIND, ALL PROCEEDS ARISING FROM THE DISPOSITION OF
ANY COLLATERAL TO BANK IN THE ORIGINAL FORM IN WHICH RECEIVED BY BORROWER NOT
LATER THAN THE FOLLOWING BUSINESS DAY AFTER RECEIPT BY BORROWER, TO BE APPLIED
TO THE OBLIGATIONS PURSUANT TO THE TERMS OF SECTION 9.4 HEREOF; PROVIDED THAT,
IF NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER SHALL
NOT BE OBLIGATED TO REMIT TO BANK THE PROCEEDS OF THE SALE OF WORN OUT OR
OBSOLETE EQUIPMENT DISPOSED OF BY BORROWER IN GOOD FAITH IN AN ARM’S LENGTH
TRANSACTION FOR AN AGGREGATE PURCHASE PRICE OF ONE HUNDRED THOUSAND DOLLARS
($100,000.00) OR LESS (FOR ALL SUCH TRANSACTIONS IN ANY FISCAL YEAR).  BORROWER
AGREES THAT IT WILL NOT COMMINGLE PROCEEDS OF COLLATERAL WITH ANY OF BORROWER’S
OTHER FUNDS OR PROPERTY, BUT WILL HOLD SUCH PROCEEDS SEPARATE AND APART FROM
SUCH OTHER FUNDS AND PROPERTY AND IN AN EXPRESS TRUST FOR BANK.  NOTHING IN THIS
SECTION 6.4 LIMITS THE RESTRICTIONS ON DISPOSITION OF COLLATERAL SET FORTH
ELSEWHERE IN THIS AGREEMENT.


 

6.5          Taxes; Pensions.  Timely file, and require each of its Subsidiaries
to timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely file, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

 


6.6          ACCESS TO COLLATERAL; BOOKS AND RECORDS.  UPON REASONABLE NOTICE
(PROVIDED NO NOTICE IS REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING), BANK, OR ITS AGENTS, SHALL HAVE THE RIGHT, WITH SUCH FREQUENCY AS
BANK SHALL DETERMINE NECESSARY IN ITS SOLE DISCRETION (OR AT THE DIRECTION OF
EXIM BANK), TO INSPECT THE COLLATERAL AND THE RIGHT TO AUDIT AND COPY BORROWER’S
BOOKS.  THE FOREGOING INSPECTIONS AND AUDITS SHALL BE AT BORROWER’S EXPENSE, AND
THE CHARGE THEREFOR SHALL BE $850 PER PERSON PER DAY (OR SUCH HIGHER AMOUNT AS
SHALL REPRESENT BANK’S THEN-CURRENT STANDARD CHARGE FOR THE SAME), PLUS
REASONABLE OUT-OF-POCKET EXPENSES; PROVIDED, HOWEVER, THAT BANK SHALL CONDUCT NO
MORE THAN FOUR (4) SUCH AUDIT(S) PER FISCAL YEAR AT BORROWER’S EXPENSE IN THE
EVENT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.  IN THE EVENT BORROWER
AND BANK SCHEDULE AN AUDIT MORE THAN TEN (10) DAYS IN ADVANCE, AND BORROWER
CANCELS OR SEEKS TO RESCHEDULES THE AUDIT WITH LESS THAN TEN (10) DAYS WRITTEN
NOTICE TO BANK, THEN (WITHOUT LIMITING ANY OF BANK’S RIGHTS OR REMEDIES),
BORROWER SHALL PAY BANK A FEE OF $1,000 PLUS ANY OUT-OF-POCKET EXPENSES INCURRED
BY BANK TO COMPENSATE BANK FOR THE ANTICIPATED COSTS AND EXPENSES OF THE
CANCELLATION OR RESCHEDULING.


 


6.7          INSURANCE.  KEEP ITS BUSINESS AND THE COLLATERAL INSURED FOR RISKS
AND IN AMOUNTS STANDARD FOR COMPANIES IN BORROWER’S INDUSTRY AND LOCATION AND AS
BANK MAY REASONABLY REQUEST.  INSURANCE POLICIES SHALL BE IN A FORM, WITH
COMPANIES, AND IN AMOUNTS THAT ARE REASONABLY SATISFACTORY TO BANK.  ALL
PROPERTY POLICIES SHALL HAVE A LOSS PAYABLE ENDORSEMENT SHOWING BANK AS LOSS
PAYEE AND WAIVE SUBROGATION AGAINST BANK, AND ALL LIABILITY POLICIES

 

11

--------------------------------------------------------------------------------


 


SHALL SHOW, OR HAVE ENDORSEMENTS SHOWING, BANK AS AN ADDITIONAL INSURED.  ALL
POLICIES (OR THE LOSS PAYABLE AND ADDITIONAL INSURED ENDORSEMENTS) SHALL PROVIDE
THAT THE INSURER SHALL ENDEAVOR TO GIVE BANK AT LEAST TWENTY (20) DAYS NOTICE
BEFORE CANCELING, AMENDING, OR DECLINING TO RENEW ITS POLICY.  AT BANK’S
REQUEST, BORROWER SHALL DELIVER CERTIFICATES OF INSURANCE AND/OR COPIES OF
POLICIES AND EVIDENCE OF ALL PREMIUM PAYMENTS.  PROCEEDS PAYABLE UNDER ANY
PROPERTY POLICY SHALL, AT BANK’S OPTION, BE PAYABLE TO BANK ON ACCOUNT OF THE
OBLIGATIONS.  NOTWITHSTANDING THE FOREGOING, (A)(X) SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER SHALL HAVE THE OPTION OF
APPLYING THE PROCEEDS OF ANY CASUALTY POLICY UP TO ONE HUNDRED THOUSAND DOLLARS
($100,000.00) WITH RESPECT TO ANY LOSS, BUT NOT EXCEEDING TWO HUNDRED FIFTY
THOUSAND  DOLLARS ($250,000.00) IN THE AGGREGATE FOR ALL LOSSES UNDER ALL
CASUALTY POLICIES IN ANY ONE YEAR, TOWARD THE REPLACEMENT OR REPAIR OF DESTROYED
OR DAMAGED PROPERTY; PROVIDED THAT ANY SUCH REPLACED OR REPAIRED PROPERTY
(I) SHALL BE OF EQUAL OR LIKE VALUE AS THE REPLACED OR REPAIRED COLLATERAL AND
(II) SHALL BE DEEMED COLLATERAL IN WHICH BANK HAS BEEN GRANTED A FIRST PRIORITY
SECURITY INTEREST, AND (B) AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, ALL PROCEEDS PAYABLE UNDER SUCH CASUALTY POLICY SHALL, AT THE
OPTION OF BANK, BE PAYABLE TO BANK ON ACCOUNT OF THE OBLIGATIONS.  IF BORROWER
FAILS TO OBTAIN INSURANCE AS REQUIRED UNDER THIS SECTION 6.7 OR TO PAY ANY
AMOUNT OR FURNISH ANY REQUIRED PROOF OF PAYMENT TO THIRD PERSONS AND BANK, BANK
MAY MAKE ALL OR PART OF SUCH PAYMENT OR OBTAIN SUCH INSURANCE POLICIES REQUIRED
IN THIS SECTION 6.7, AND TAKE ANY ACTION UNDER THE POLICIES BANK DEEMS PRUDENT.


 


6.8          OPERATING ACCOUNTS.


 

(A)           MAINTAIN BORROWER’S AND ITS SUBSIDIARIES’ PRIMARY OPERATING
ACCOUNTS, DISBURSEMENT ACCOUNTS, AND OTHER DEPOSIT ACCOUNTS AND SECURITIES
ACCOUNTS IN THE UNITED STATES WITH BANK AND BANK’S AFFILIATES, WHICH ACCOUNTS
SHALL AT ALL TIMES CONTAIN AT LEAST 60% OF THE DOLLAR VALUE OF BORROWER’S AND
ITS SUBSIDIARIES’ CONSOLIDATED WORLD-WIDE CASH AND CASH EQUIVALENTS (EXCLUDING
CASH AND CASH EQUIVALENTS ON DEPOSIT IN THE ABN AMRO PLEDGED ACCOUNT IN AN
AMOUNT NOT TO EXCEED €4,000,000).

 

(B)           PROVIDE BANK FIVE (5) DAYS PRIOR WRITTEN NOTICE BEFORE
ESTABLISHING ANY COLLATERAL ACCOUNT WITHIN THE UNITED STATES AT OR WITH ANY BANK
OR FINANCIAL INSTITUTION OTHER THAN BANK OR BANK’S AFFILIATES.  FOR EACH
COLLATERAL ACCOUNT LOCATED WITHIN THE UNITED STATES THAT BORROWER AT ANY TIME
MAINTAINS, BORROWER SHALL CAUSE THE APPLICABLE BANK OR FINANCIAL INSTITUTION
(OTHER THAN BANK) AT OR WITH WHICH ANY SUCH COLLATERAL ACCOUNT IS MAINTAINED TO
EXECUTE AND DELIVER A CONTROL AGREEMENT OR OTHER APPROPRIATE INSTRUMENT WITH
RESPECT TO SUCH COLLATERAL ACCOUNT TO PERFECT BANK’S LIEN IN SUCH COLLATERAL
ACCOUNT IN ACCORDANCE WITH THE TERMS HEREUNDER WHICH CONTROL AGREEMENT MAY NOT
BE TERMINATED WITHOUT THE PRIOR WRITTEN CONSENT OF BANK.  THE PROVISIONS OF THE
PREVIOUS SENTENCE SHALL NOT APPLY TO DEPOSIT ACCOUNTS EXCLUSIVELY USED FOR
PAYROLL, PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR FOR
THE BENEFIT OF BORROWER’S EMPLOYEES AND IDENTIFIED TO BANK BY BORROWER AS SUCH,
DEPOSIT ACCOUNTS WITH THE BANK, OR TO THE BORROWER’S PLEDGED DEPOSITORY ACCOUNT
HELD BY ABN AMRO BANK (THE “ABN AMRO PLEDGED ACCOUNT”) TO SECURE THE LETTERS OF
CREDIT AND BANK GUARANTEES ISSUED IN CONNECTION WITH VALUE ADDED TAX RECOVERY
INITIATIVES OF AXCELIS TECHNOLOGIES GMBH, OR TO THOSE COLLATERAL ACCOUNTS
IDENTIFIED ON SCHEDULE 6.8(B) HERETO, PROVIDED THAT (I) THE AMOUNTS ON DEPOSIT
IN THE ABN AMRO PLEDGED ACCOUNT SHALL NOT EXCEED €4,000,000 AND (II) THE AMOUNTS
ON DEPOSIT IN SUCH COLLATERAL ACCOUNTS SHALL NOT EXCEED THE MAXIMUM AMOUNTS
INDICATED ON SCHEDULE 6.8(B).

 


6.9          FINANCIAL COVENANTS.


 

Maintain, to be tested as of the last day of each quarter, unless otherwise
noted, on a consolidated basis with respect to Borrower and its Subsidiaries:

 

(A)           ADJUSTED QUICK RATIO.  BORROWER AND ITS SUBSIDIARIES, ON A
CONSOLIDATED BASIS, SHALL MAINTAIN AT ALL TIMES, A RATIO OF QUICK ASSETS TO
CURRENT LIABILITIES MINUS DEFERRED REVENUE OF AT LEAST 1.5:1.0.

 

(B)           MAXIMUM QUARTERLY NET LOSSES.   BORROWER AND ITS SUBSIDIARIES, ON
A CONSOLIDATED BASIS, SHALL NOT SUFFER ANY NET LOSS IN EXCESS OF:
(I) $13,000,000 FOR THE FISCAL QUARTER ENDING MARCH 31, 2010; (II) $8,500,000
FOR THE FISCAL QUARTER ENDING JUNE 30, 2010; (III) $8,500,000 FOR THE FISCAL
QUARTER ENDING SEPTEMBER 30, 2010; AND (IV) $5,000,000 FOR THE FISCAL QUARTER
ENDING DECEMBER 31, 2010 AND EACH FISCAL QUARTER THEREAFTER.

 

(C)           LIQUIDITY.  BORROWER SHALL MAINTAIN AT ALL TIMES UNRESTRICTED CASH
AND CASH EQUIVALENTS AT BANK PLUS THE AVAILABILITY AMOUNT OF AT LEAST
$30,000,000.

 

12

--------------------------------------------------------------------------------


 


6.10        PROTECTION AND REGISTRATION OF INTELLECTUAL PROPERTY RIGHTS.


 

(A)           BORROWER SHALL: (I) PROTECT, DEFEND AND MAINTAIN THE VALIDITY AND
ENFORCEABILITY OF ITS MATERIAL INTELLECTUAL PROPERTY; (II) PROMPTLY ADVISE BANK
IN WRITING OF MATERIAL INFRINGEMENTS OF ITS INTELLECTUAL PROPERTY; AND (III) NOT
ALLOW ANY INTELLECTUAL PROPERTY MATERIAL TO BORROWER’S BUSINESS TO BE ABANDONED,
FORFEITED OR DEDICATED TO THE PUBLIC WITHOUT BANK’S WRITTEN CONSENT.  IF
BORROWER (A) OBTAINS ANY PATENT, REGISTERED TRADEMARK OR SERVICEMARK, REGISTERED
COPYRIGHT, REGISTERED MASK WORK, OR ANY PENDING APPLICATION FOR ANY OF THE
FOREGOING, WHETHER AS OWNER, LICENSEE OR OTHERWISE, OR (B) APPLIES FOR ANY
PATENT OR THE REGISTRATION OF ANY TRADEMARK OR SERVICEMARK, THEN BORROWER SHALL
PROVIDE WRITTEN NOTICE THEREOF TO BANK ON A QUARTERLY BASIS UPON THE DELIVERY OF
THE COMPLIANCE CERTIFICATE FOR SUCH PERIOD, AND SHALL EXECUTE SUCH INTELLECTUAL
PROPERTY SECURITY AGREEMENTS AND OTHER DOCUMENTS AND TAKE SUCH OTHER ACTIONS AS
BANK SHALL REQUEST IN ITS GOOD FAITH BUSINESS JUDGMENT TO PERFECT AND MAINTAIN A
FIRST PRIORITY PERFECTED SECURITY INTEREST IN FAVOR OF BANK IN SUCH PROPERTY. 
IF BORROWER DECIDES TO REGISTER ANY COPYRIGHTS OR MASK WORKS IN THE UNITED
STATES COPYRIGHT OFFICE, BORROWER SHALL: (X) PROVIDE BANK WITH AT LEAST FIFTEEN
(15) DAYS PRIOR WRITTEN NOTICE OF BORROWER’S INTENT TO REGISTER SUCH COPYRIGHTS
OR MASK WORKS TOGETHER WITH A COPY OF THE APPLICATION IT INTENDS TO FILE WITH
THE UNITED STATES COPYRIGHT OFFICE (EXCLUDING EXHIBITS THERETO); (Y) EXECUTE AN
INTELLECTUAL PROPERTY SECURITY AGREEMENT AND SUCH OTHER DOCUMENTS AND TAKE SUCH
OTHER ACTIONS AS BANK MAY REQUEST IN ITS GOOD FAITH BUSINESS JUDGMENT TO PERFECT
AND MAINTAIN A FIRST PRIORITY PERFECTED SECURITY INTEREST IN FAVOR OF BANK IN
THE COPYRIGHTS OR MASK WORKS INTENDED TO BE REGISTERED WITH THE UNITED STATES
COPYRIGHT OFFICE; AND (Z) RECORD SUCH INTELLECTUAL PROPERTY SECURITY AGREEMENT
WITH THE UNITED STATES COPYRIGHT OFFICE CONTEMPORANEOUSLY WITH FILING THE
COPYRIGHT OR MASK WORK APPLICATION(S) WITH THE UNITED STATES COPYRIGHT OFFICE. 
UPON BANK’S REQUEST, BORROWER SHALL PROMPTLY PROVIDE TO BANK COPIES OF ALL
APPLICATIONS THAT IT FILES FOR PATENTS OR FOR THE REGISTRATION OF TRADEMARKS,
SERVICEMARKS, COPYRIGHTS OR MASK WORKS, TOGETHER WITH EVIDENCE OF THE RECORDING
OF THE INTELLECTUAL PROPERTY SECURITY AGREEMENT NECESSARY FOR BANK TO PERFECT
AND MAINTAIN A FIRST PRIORITY PERFECTED SECURITY INTEREST IN SUCH PROPERTY.
PROVIDE WRITTEN NOTICE TO BANK WITHIN THIRTY (30) DAYS OF ENTERING OR BECOMING
BOUND BY ANY RESTRICTED LICENSE (OTHER THAN OVER-THE-COUNTER SOFTWARE THAT IS
COMMERCIALLY AVAILABLE TO THE PUBLIC).  BORROWER SHALL TAKE SUCH STEPS AS BANK
REQUESTS TO OBTAIN THE CONSENT OF, OR WAIVER BY, ANY PERSON WHOSE CONSENT OR
WAIVER IS NECESSARY FOR (I) ANY RESTRICTED LICENSE TO BE DEEMED “COLLATERAL” AND
FOR BANK TO HAVE A SECURITY INTEREST IN IT THAT MIGHT OTHERWISE BE RESTRICTED OR
PROHIBITED BY LAW OR BY THE TERMS OF ANY SUCH RESTRICTED LICENSE, WHETHER NOW
EXISTING OR ENTERED INTO IN THE FUTURE, AND (II) BANK TO HAVE THE ABILITY IN THE
EVENT OF A LIQUIDATION OF ANY COLLATERAL TO DISPOSE OF SUCH COLLATERAL IN
ACCORDANCE WITH BANK’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION THE “LOAN DOCUMENTS” AS SUCH TERM
IS DEFINED IN THE EXPORT-IMPORT AGREEMENT.

 

(B)           BORROWER AND BANK HEREBY:  (I) ACKNOWLEDGE, CONFIRM, AND REAFFIRM
THAT THE CONSENT AND AGREEMENT REMAINS IN FULL FORCE AND EFFECT AND
(II) ACKNOWLEDGE AND AGREE THAT (A) THIS AGREEMENT AND THE EXPORT-IMPORT
AGREEMENT, TOGETHER, SHALL BE DEEMED TO BE THE “LOAN AGREEMENT” UNDER THE TERMS
OF THE CONSENT AND AGREEMENT, (B) THE GUARANTOR SECURITY AGREEMENT SHALL BE
DEEMED TO BE  THE “SECURITY AGREEMENT”  UNDER THE TERMS OF THE CONSENT AND
AGREEMENT, (C) THE IP AGREEMENT SHALL BE DEEMED TO BE THE “IP SECURITY
AGREEMENT” UNDER THE TERMS OF THE CONSENT AND AGREEMENT AND (D) THE LOAN
DOCUMENTS SHALL BE DEEMED TO BE THE “LOAN DOCUMENTS” UNDER THE TERMS OF THE
CONSENT AND AGREEMENT.

 


6.11        LITIGATION COOPERATION.  FROM THE DATE HEREOF AND CONTINUING THROUGH
THE TERMINATION OF THIS AGREEMENT, MAKE AVAILABLE TO BANK, WITHOUT EXPENSE TO
BANK, BORROWER AND ITS OFFICERS, EMPLOYEES AND AGENTS AND BORROWER’S BOOKS AND
RECORDS, TO THE EXTENT THAT BANK MAY DEEM THEM REASONABLY NECESSARY TO PROSECUTE
OR DEFEND ANY THIRD-PARTY SUIT OR PROCEEDING INSTITUTED BY OR AGAINST BANK WITH
RESPECT TO ANY COLLATERAL OR RELATING TO BORROWER.


 


6.12        FURTHER ASSURANCES.  EXECUTE ANY FURTHER INSTRUMENTS AND TAKE
FURTHER ACTION AS BANK REASONABLY REQUESTS TO PERFECT OR CONTINUE BANK’S LIEN IN
THE COLLATERAL OR TO EFFECT THE PURPOSES OF THIS AGREEMENT.  DELIVER TO BANK,
WITHIN FIVE (5) DAYS AFTER THE SAME ARE SENT OR RECEIVED, COPIES OF ALL
CORRESPONDENCE, REPORTS, DOCUMENTS AND OTHER FILINGS WITH ANY GOVERNMENTAL
AUTHORITY REGARDING COMPLIANCE WITH OR MAINTENANCE OF GOVERNMENTAL APPROVALS OR
REQUIREMENTS OF LAW OR THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
EFFECT ON ANY OF THE GOVERNMENTAL APPROVALS OR OTHERWISE ON THE OPERATIONS OF
BORROWER OR ANY OF ITS SUBSIDIARIES.


 

6.13        Designated Senior Indebtedness.     Borrower shall designate all
principal of, interest (including all interest accruing after the commencement
of any bankruptcy or similar proceeding, whether or not a claim for
post-petition interest is allowable as a claim in any such proceeding), and all
fees, costs, expenses and other amounts

 

13

--------------------------------------------------------------------------------


 

accrued or due under this Agreement as “Designated Senior Indebtedness”, or such
similar term, in any future Subordinated Debt incurred by Borrower after the
date hereof.

 

6.14        Creation/Acquisition of Subsidiaries.  Notwithstanding and without
limiting the negative covenant contained in Section 7.3 hereof, in the event
Borrower or any Subsidiary creates or acquires any Subsidiary, Borrower and such
Subsidiary shall promptly notify Bank of the creation or acquisition of such new
Subsidiary and, at Bank’s request, in its sole discretion, take all such action
as may be reasonably required by Bank to cause each such Subsidiary (other than
the Special Subsidiary) to, in Bank’s sole discretion, become a co-Borrower or
Guarantor under the Loan Documents and grant a continuing pledge and security
interest in and to the assets of such Subsidiary (substantially as described on
Exhibit A hereto); and Borrower shall grant and pledge to Bank a perfected
security interest in the stock, units or other evidence of ownership of each
Subsidiary(other than the Special Subsidiary).

 

7              NEGATIVE COVENANTS


 

Borrower shall not do any of the following without Bank’s prior written consent:

 


7.1          DISPOSITIONS.  CONVEY, SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE
OF (COLLECTIVELY, “TRANSFER”), OR PERMIT ANY OF ITS SUBSIDIARIES TO TRANSFER,
ALL OR ANY PART OF ITS BUSINESS OR PROPERTY, EXCEPT FOR TRANSFERS (A) OF
INVENTORY IN THE ORDINARY COURSE OF BUSINESS; (B) OF WORN-OUT OR OBSOLETE
EQUIPMENT; (C) IN CONNECTION WITH PERMITTED LIENS AND PERMITTED INVESTMENTS;
(D) OF NON-EXCLUSIVE LICENSES FOR THE USE OF THE PROPERTY OF BORROWER OR ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS AND (E) OF THE HEADQUARTERS
LOCATION TO THE SPECIAL SUBSIDIARY FOR PURPOSES OF EFFECTUATING THE REAL ESTATE
FINANCING.


 


7.2             CHANGES IN BUSINESS, MANAGEMENT, OWNERSHIP, CONTROL, OR BUSINESS
LOCATIONS.  (A) ENGAGE IN OR PERMIT ANY OF ITS SUBSIDIARIES TO ENGAGE IN ANY
BUSINESS OTHER THAN THE BUSINESSES CURRENTLY ENGAGED IN BY BORROWER AND SUCH
SUBSIDIARY, AS APPLICABLE, OR REASONABLY RELATED THERETO; (B) LIQUIDATE OR
DISSOLVE, OTHER THAN THE DISSOLUTION OF THE SUBSIDIARIES IDENTIFIED ON SCHEDULE
7.2 ATTACHED HERETO; OR (C) HAVE A MATERIAL CHANGE IN EXECUTIVE MANAGEMENT
(PROVIDED THAT BORROWER SHALL HAVE NINETY (90) DAYS TO RETAIN A REPLACEMENT
REASONABLY ACCEPTABLE TO BANK) OR PERMIT OR SUFFER ANY CHANGE IN CONTROL. 
BORROWER SHALL NOT, WITHOUT AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO
BANK: (1) ADD ANY NEW OFFICES OR BUSINESS LOCATIONS, INCLUDING WAREHOUSES
(UNLESS SUCH NEW OFFICES OR BUSINESS LOCATIONS CONTAIN LESS THAN ONE MILLION
DOLLARS ($1,000,000.00) IN BORROWER’S ASSETS OR PROPERTY OR BORROWER OBTAINS A
LANDLORD AGREEMENT OR BAILEE AGREEMENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO BANK), (2) CHANGE ITS JURISDICTION OF ORGANIZATION, (3) CHANGE
ITS ORGANIZATIONAL STRUCTURE OR TYPE, (4) CHANGE ITS LEGAL NAME, OR (5) CHANGE
ANY ORGANIZATIONAL NUMBER (IF ANY) ASSIGNED BY ITS JURISDICTION OF ORGANIZATION.


 


7.3          MERGERS OR ACQUISITIONS.  MERGE OR CONSOLIDATE, OR PERMIT ANY OF
ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE, WITH ANY OTHER PERSON, OR ACQUIRE, OR
PERMIT ANY OF ITS SUBSIDIARIES TO ACQUIRE, ALL OR SUBSTANTIALLY ALL OF THE
CAPITAL STOCK OR PROPERTY OF ANOTHER PERSON.  A SUBSIDIARY (OTHER THAN A
DOMESTIC SUBSIDIARY) MAY MERGE OR CONSOLIDATE INTO ANOTHER SUBSIDIARY OR INTO
BORROWER AND A DOMESTIC SUBSIDIARY MAY MERGE INTO ANOTHER DOMESTIC SUBSIDIARY OR
INTO BORROWER.


 


7.4          INDEBTEDNESS.  CREATE, INCUR, ASSUME, OR BE LIABLE FOR ANY
INDEBTEDNESS, OR PERMIT ANY SUBSIDIARY TO DO SO, OTHER THAN PERMITTED
INDEBTEDNESS.


 


7.5          ENCUMBRANCE.  CREATE, INCUR, ALLOW, OR SUFFER ANY LIEN ON ANY OF
ITS PROPERTY, OR ASSIGN OR CONVEY ANY RIGHT TO RECEIVE INCOME, INCLUDING THE
SALE OF ANY ACCOUNTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO, EXCEPT FOR
PERMITTED LIENS, PERMIT ANY COLLATERAL NOT TO BE SUBJECT TO THE FIRST PRIORITY
SECURITY INTEREST GRANTED HEREIN, OR ENTER INTO ANY AGREEMENT, DOCUMENT,
INSTRUMENT OR OTHER ARRANGEMENT (EXCEPT WITH OR IN FAVOR OF BANK) WITH ANY
PERSON WHICH DIRECTLY OR INDIRECTLY PROHIBITS OR HAS THE EFFECT OF PROHIBITING
BORROWER OR ANY SUBSIDIARY FROM ASSIGNING, MORTGAGING, PLEDGING, GRANTING A
SECURITY INTEREST IN OR UPON, OR ENCUMBERING ANY OF BORROWER’S OR ANY
SUBSIDIARY’S INTELLECTUAL PROPERTY, EXCEPT AS IS OTHERWISE PERMITTED IN
SECTION 7.1 HEREOF AND THE DEFINITION OF “PERMITTED LIEN” HEREIN.


 


7.6          MAINTENANCE OF COLLATERAL ACCOUNTS.  MAINTAIN ANY COLLATERAL
ACCOUNT EXCEPT PURSUANT TO THE TERMS OF SECTION 6.8.(B) HEREOF.

 

14

--------------------------------------------------------------------------------


 


7.7          DISTRIBUTIONS; INVESTMENTS.  (A) PAY ANY DIVIDENDS OR MAKE ANY
DISTRIBUTION OR PAYMENT OR REDEEM, RETIRE OR PURCHASE ANY CAPITAL STOCK PROVIDED
THAT (I) BORROWER MAY CONVERT ANY OF ITS CONVERTIBLE SECURITIES INTO OTHER
SECURITIES PURSUANT TO THE TERMS OF SUCH CONVERTIBLE SECURITIES OR OTHERWISE IN
EXCHANGE THEREOF, AND (II) BORROWER MAY PAY DIVIDENDS SOLELY IN COMMON STOCK; OR
(B) DIRECTLY OR INDIRECTLY MAKE ANY INVESTMENT OTHER THAN PERMITTED INVESTMENTS,
OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO.


 


7.8          TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR INDIRECTLY ENTER INTO OR
PERMIT TO EXIST ANY MATERIAL TRANSACTION WITH ANY AFFILIATE OF BORROWER, EXCEPT
FOR (I) THE SALE OR OTHER TRANSFER OF THE HEADQUARTERS LOCATION BY BORROWER TO
THE SPECIAL SUBSIDIARY IN ORDER TO EFFECTUATE THE REAL ESTATE FINANCING,
(II) THE LEASE OF THE HEADQUARTERS LOCATION BY BORROWER FROM THE SPECIAL
SUBSIDIARY ENTERED INTO UPON SUCH SALE, PROVIDED THAT THE LEASE PAYMENTS PAYABLE
BY BORROWER PURSUANT TO SUCH LEASE SHALL NOT EXCEED THE AMOUNT NECESSARY TO
SERVICE THE INDEBTEDNESS INCURRED BY SPECIAL SUBSIDIARY IN THE REAL ESTATE
FINANCING AND TO PAY THE ORDINARY OPERATING COSTS OF THE SPECIAL SUBSIDIARY AND
(II) TRANSACTIONS THAT ARE IN THE ORDINARY COURSE OF BORROWER’S BUSINESS, UPON
FAIR AND REASONABLE TERMS THAT ARE NO LESS FAVORABLE TO BORROWER THAN WOULD BE
OBTAINED IN AN ARM’S LENGTH TRANSACTION WITH A NON-AFFILIATED PERSON.


 


7.9          SUBORDINATED DEBT.  MAKE OR PERMIT ANY PAYMENT ON ANY SUBORDINATED
DEBT, EXCEPT UNDER THE TERMS OF THE SUBORDINATION, INTERCREDITOR, OR OTHER
SIMILAR AGREEMENT TO WHICH SUCH SUBORDINATED DEBT IS SUBJECT, OR AMEND ANY
PROVISION IN ANY DOCUMENT RELATING TO THE SUBORDINATED DEBT WHICH WOULD INCREASE
THE AMOUNT THEREOF OR ADVERSELY AFFECT THE SUBORDINATION THEREOF TO OBLIGATIONS
OWED TO BANK.


 


7.10        COMPLIANCE.  BECOME AN “INVESTMENT COMPANY” OR A COMPANY CONTROLLED
BY AN “INVESTMENT COMPANY”, UNDER THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED, OR UNDERTAKE AS ONE OF ITS IMPORTANT ACTIVITIES EXTENDING CREDIT TO
PURCHASE OR CARRY MARGIN STOCK (AS DEFINED IN REGULATION U OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM), OR USE THE PROCEEDS OF ANY CREDIT
EXTENSION FOR THAT PURPOSE; FAIL TO MEET THE MINIMUM FUNDING REQUIREMENTS OF
ERISA, PERMIT A REPORTABLE EVENT OR PROHIBITED TRANSACTION, AS DEFINED IN ERISA,
TO OCCUR; FAIL TO COMPLY WITH THE FEDERAL FAIR LABOR STANDARDS ACT OR VIOLATE
ANY OTHER LAW OR REGULATION, IF THE VIOLATION COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS, OR PERMIT ANY OF ITS
SUBSIDIARIES TO DO SO; WITHDRAW OR PERMIT ANY SUBSIDIARY TO WITHDRAW FROM
PARTICIPATION IN, PERMIT PARTIAL OR COMPLETE TERMINATION OF, OR PERMIT THE
OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO, ANY PRESENT PENSION, PROFIT
SHARING AND DEFERRED COMPENSATION PLAN WHICH COULD REASONABLY BE EXPECTED TO
RESULT IN ANY LIABILITY OF BORROWER, INCLUDING ANY LIABILITY TO THE PENSION
BENEFIT GUARANTY CORPORATION OR ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.


 

8              EVENTS OF DEFAULT


 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 


8.1          PAYMENT DEFAULT.  BORROWER FAILS TO (A) MAKE ANY PAYMENT OF
PRINCIPAL OR INTEREST ON ANY CREDIT EXTENSION ON ITS DUE DATE, OR (B) PAY ANY
OTHER OBLIGATIONS WITHIN THREE (3) BUSINESS DAYS AFTER SUCH OBLIGATIONS ARE DUE
AND PAYABLE (WHICH THREE (3) DAY GRACE PERIOD SHALL NOT APPLY TO PAYMENTS DUE ON
THE REVOLVING LINE MATURITY DATE).  DURING THE CURE PERIOD, THE FAILURE TO CURE
THE PAYMENT DEFAULT IS NOT AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSION WILL BE
MADE DURING THE CURE PERIOD);


 


8.2          COVENANT DEFAULT.


 

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.7, 6.8, 6.9, 6.12 or violates any covenant in Section 7; or

 


(B) BORROWER FAILS OR NEGLECTS TO PERFORM, KEEP, OR OBSERVE ANY OTHER TERM,
PROVISION, CONDITION, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY
LOAN DOCUMENTS, AND AS TO ANY DEFAULT (OTHER THAN THOSE SPECIFIED IN THIS
SECTION 8) UNDER SUCH OTHER TERM, PROVISION, CONDITION, COVENANT OR AGREEMENT
THAT CAN BE CURED, HAS FAILED TO CURE THE DEFAULT WITHIN TEN (10) DAYS AFTER THE
OCCURRENCE THEREOF; PROVIDED, HOWEVER, THAT IF THE DEFAULT CANNOT BY ITS NATURE
BE CURED WITHIN THE TEN (10) DAY PERIOD OR CANNOT AFTER DILIGENT ATTEMPTS BY
BORROWER BE CURED WITHIN SUCH TEN (10) DAY PERIOD, AND SUCH DEFAULT IS LIKELY TO
BE CURED WITHIN A REASONABLE TIME, THEN BORROWER SHALL HAVE AN ADDITIONAL PERIOD
(WHICH SHALL NOT IN ANY CASE EXCEED THIRTY (30) DAYS) TO ATTEMPT TO CURE SUCH
DEFAULT, AND

 

15

--------------------------------------------------------------------------------


 


WITHIN SUCH REASONABLE TIME PERIOD THE FAILURE TO CURE THE DEFAULT SHALL NOT BE
DEEMED AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSIONS SHALL BE MADE DURING SUCH
CURE PERIOD).  GRACE PERIODS PROVIDED UNDER THIS SECTION SHALL NOT APPLY, AMONG
OTHER THINGS, TO FINANCIAL COVENANTS OR ANY OTHER COVENANTS SET FORTH IN
SUBSECTION (A) ABOVE;


 


8.3          MATERIAL ADVERSE CHANGE.  A MATERIAL ADVERSE CHANGE OCCURS;


 


8.4          ATTACHMENT; LEVY; RESTRAINT ON BUSINESS.  (A) (I) THE SERVICE OF
PROCESS SEEKING TO ATTACH, BY TRUSTEE OR SIMILAR PROCESS, ANY FUNDS OF BORROWER
OR OF ANY ENTITY UNDER THE CONTROL OF BORROWER (INCLUDING A SUBSIDIARY) ON
DEPOSIT WITH BANK OR ANY BANK AFFILIATE, OR (II) A NOTICE OF LIEN, LEVY, OR
ASSESSMENT IS FILED AGAINST ANY OF BORROWER’S ASSETS BY ANY GOVERNMENT AGENCY,
AND THE SAME UNDER SUBCLAUSES (I) AND (II) HEREOF ARE NOT, WITHIN TEN (10) DAYS
AFTER THE OCCURRENCE THEREOF, DISCHARGED OR STAYED (WHETHER THROUGH THE POSTING
OF A BOND OR OTHERWISE); PROVIDED, HOWEVER, NO CREDIT EXTENSIONS SHALL BE MADE
DURING ANY TEN (10) DAY CURE PERIOD; AND (B) (I) ANY MATERIAL PORTION OF
BORROWER’S ASSETS IS ATTACHED, SEIZED, LEVIED ON, OR COMES INTO POSSESSION OF A
TRUSTEE OR RECEIVER, OR (II) ANY COURT ORDER ENJOINS, RESTRAINS, OR PREVENTS
BORROWER FROM CONDUCTING ANY MATERIAL PART OF ITS BUSINESS;


 


8.5          INSOLVENCY.  (A) BORROWER IS UNABLE TO PAY ITS DEBTS (INCLUDING
TRADE DEBTS) AS THEY BECOME DUE OR OTHERWISE BECOMES INSOLVENT; (B) BORROWER
BEGINS AN INSOLVENCY PROCEEDING; OR (C) AN INSOLVENCY PROCEEDING IS BEGUN
AGAINST BORROWER AND NOT DISMISSED OR STAYED WITHIN FORTY-FIVE (45) DAYS (BUT NO
CREDIT EXTENSIONS SHALL BE MADE WHILE OF ANY OF THE CONDITIONS DESCRIBED IN
CLAUSE (A) EXIST AND/OR UNTIL ANY INSOLVENCY PROCEEDING IS DISMISSED);


 


8.6          OTHER AGREEMENTS.  THERE IS A DEFAULT IN ANY AGREEMENT TO WHICH
BORROWER OR ANY GUARANTOR IS A PARTY WITH A THIRD PARTY OR PARTIES RESULTING IN
A RIGHT BY SUCH THIRD PARTY OR PARTIES, WHETHER OR NOT EXERCISED, TO ACCELERATE
THE MATURITY OF ANY INDEBTEDNESS IN AN AMOUNT IN EXCESS OF FIVE HUNDRED THOUSAND
DOLLARS ($500,000.00) OR THAT COULD HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S
OR ANY GUARANTOR’S BUSINESS.


 


8.7          JUDGMENTS.  ONE OR MORE JUDGMENTS, ORDERS, OR DECREES FOR THE
PAYMENT OF MONEY IN AN AMOUNT, INDIVIDUALLY OR IN THE AGGREGATE, OF AT LEAST
FIVE HUNDRED THOUSAND  DOLLARS ($500,000.00) (NOT COVERED BY INDEPENDENT
THIRD-PARTY INSURANCE AS TO WHICH LIABILITY HAS BEEN ACCEPTED BY SUCH INSURANCE
CARRIER) SHALL BE RENDERED AGAINST BORROWER AND SHALL REMAIN UNSATISFIED,
UNVACATED, OR UNSTAYED FOR A PERIOD OF TEN (10) DAYS AFTER THE ENTRY THEREOF
(PROVIDED THAT NO CREDIT EXTENSIONS WILL BE MADE PRIOR TO THE SATISFACTION,
VACATION, OR STAY OF SUCH JUDGMENT, ORDER, OR DECREE);


 


8.8          MISREPRESENTATIONS.  BORROWER OR ANY PERSON ACTING FOR BORROWER
MAKES ANY REPRESENTATION, WARRANTY, OR OTHER STATEMENT NOW OR LATER IN THIS
AGREEMENT, ANY LOAN DOCUMENT OR IN ANY WRITING DELIVERED TO BANK OR TO INDUCE
BANK TO ENTER THIS AGREEMENT OR ANY LOAN DOCUMENT, AND SUCH REPRESENTATION,
WARRANTY, OR OTHER STATEMENT IS INCORRECT IN ANY MATERIAL RESPECT WHEN MADE;


 


8.9          SUBORDINATED DEBT.  A DEFAULT OR BREACH OCCURS UNDER ANY AGREEMENT
BETWEEN BORROWER AND ANY CREDITOR OF BORROWER THAT SIGNED A SUBORDINATION,
INTERCREDITOR, OR OTHER SIMILAR AGREEMENT WITH BANK, OR ANY CREDITOR THAT HAS
SIGNED SUCH AN AGREEMENT WITH BANK BREACHES ANY TERMS OF SUCH AGREEMENT;


 


8.10        GUARANTY; GUARANTOR DEFAULTS.  (A) ANY GUARANTY OF ANY OBLIGATIONS
TERMINATES OR CEASES FOR ANY REASON TO BE IN FULL FORCE AND EFFECT; (B) ANY
GUARANTOR DOES NOT PERFORM ANY OBLIGATION OR COVENANT UNDER ANY GUARANTY OF THE
OBLIGATIONS; (C) ANY CIRCUMSTANCE DESCRIBED IN SECTIONS 8.3, 8.4, 8.5, 8.7, OR
8.8. OCCURS WITH RESPECT TO ANY GUARANTOR; (D) THE LIQUIDATION, WINDING UP, OR
TERMINATION OF EXISTENCE OF ANY GUARANTOR; (E) THE OCCURRENCE OF ANY “EVENT OF
DEFAULT” UNDER (AND AS DEFINED IN) ANY GUARANTOR SECURITY AGREEMENT; OR (F) THE
OCCURRENCE OF ANY “EVENT OF DEFAULT” UNDER (AND AS DEFINED IN) ANY PLEDGE
AGREEMENT EXECUTED AND DELIVERED BY ANY GUARANTOR;


 


8.11        EXIM GUARANTEE.  IF THE EXIM GUARANTEE CEASES FOR ANY REASON TO BE
IN FULL FORCE AND EFFECT, OR IF THE EXIM BANK DECLARES THE EXIM GUARANTEE VOID
OR REVOKES ANY OBLIGATIONS UNDER THE EXIM GUARANTEE;


 


8.12        EXIM DEFAULT.  AFTER THE EFFECTIVE DATE OF THE EXPORT-IMPORT
AGREEMENT, THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER THE EXPORT-IMPORT
AGREEMENT OR THE EXIM LOAN DOCUMENTS.

 

16

--------------------------------------------------------------------------------


 

8.11        Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.

 

9              BANK’S RIGHTS AND REMEDIES


 


9.1          RIGHTS AND REMEDIES.  WHILE AN EVENT OF DEFAULT OCCURS AND
CONTINUES BANK MAY, WITHOUT NOTICE OR DEMAND, DO ANY OR ALL OF THE FOLLOWING:


 

(A)           DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND PAYABLE (BUT IF AN
EVENT OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS ALL OBLIGATIONS ARE IMMEDIATELY
DUE AND PAYABLE WITHOUT ANY ACTION BY BANK);

 

(B)           STOP ADVANCING MONEY OR EXTENDING CREDIT FOR BORROWER’S BENEFIT
UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN BORROWER AND BANK;

 

(C)           DEMAND THAT BORROWER (I) DEPOSITS CASH WITH BANK IN AN AMOUNT
EQUAL TO THE AGGREGATE AMOUNT OF ANY LETTERS OF CREDIT REMAINING UNDRAWN, AS
COLLATERAL SECURITY FOR THE REPAYMENT OF ANY FUTURE DRAWINGS UNDER SUCH LETTERS
OF CREDIT, AND BORROWER SHALL FORTHWITH DEPOSIT AND PAY SUCH AMOUNTS, AND
(II) PAY IN ADVANCE ALL LETTER OF CREDIT FEES SCHEDULED TO BE PAID OR PAYABLE
OVER THE REMAINING TERM OF ANY LETTERS OF CREDIT; PROVIDED, HOWEVER, IF AN EVENT
OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS, THE OBLIGATION OF BORROWER TO CASH
COLLATERALIZE ALL LETTERS OF CREDIT REMAINING UNDRAWN SHALL AUTOMATICALLY BECOME
EFFECTIVE WITHOUT ANY ACTION BY BANK;

 

(D)           TERMINATE ANY FX FORWARD CONTRACTS;

 

(E)           SETTLE OR ADJUST DISPUTES AND CLAIMS DIRECTLY WITH ACCOUNT DEBTORS
FOR AMOUNTS ON TERMS AND IN ANY ORDER THAT BANK CONSIDERS ADVISABLE, NOTIFY ANY
PERSON OWING BORROWER MONEY OF BANK’S SECURITY INTEREST IN SUCH FUNDS, AND
VERIFY THE AMOUNT OF SUCH ACCOUNT;

 

(F)            MAKE ANY PAYMENTS AND DO ANY ACTS IT CONSIDERS NECESSARY OR
REASONABLE TO PROTECT THE COLLATERAL AND/OR ITS SECURITY INTEREST IN THE
COLLATERAL.  BORROWER SHALL ASSEMBLE THE COLLATERAL IF BANK REQUESTS AND MAKE IT
AVAILABLE AS BANK DESIGNATES.  BANK MAY ENTER PREMISES WHERE THE COLLATERAL IS
LOCATED, TAKE AND MAINTAIN POSSESSION OF ANY PART OF THE COLLATERAL, AND PAY,
PURCHASE, CONTEST, OR COMPROMISE ANY LIEN WHICH APPEARS TO BE PRIOR OR SUPERIOR
TO ITS SECURITY INTEREST AND PAY ALL EXPENSES INCURRED. BORROWER GRANTS BANK A
LICENSE TO ENTER AND OCCUPY ANY OF ITS PREMISES, WITHOUT CHARGE, TO EXERCISE ANY
OF BANK’S RIGHTS OR REMEDIES;

 

(G)           APPLY TO THE OBLIGATIONS ANY (I) BALANCES AND DEPOSITS OF BORROWER
IT HOLDS, OR (II) ANY AMOUNT HELD BY BANK OWING TO OR FOR THE CREDIT OR THE
ACCOUNT OF BORROWER;

 

(H)           SHIP, RECLAIM, RECOVER, STORE, FINISH, MAINTAIN, REPAIR, PREPARE
FOR SALE, ADVERTISE FOR SALE, AND SELL THE COLLATERAL.  BANK IS HEREBY GRANTED A
NON-EXCLUSIVE, ROYALTY-FREE LICENSE OR OTHER RIGHT TO USE, WITHOUT CHARGE,
BORROWER’S LABELS, PATENTS, COPYRIGHTS, MASK WORKS, RIGHTS OF USE OF ANY NAME,
TRADE SECRETS, TRADE NAMES, TRADEMARKS, SERVICE MARKS, AND ADVERTISING MATTER,
OR ANY SIMILAR PROPERTY AS IT PERTAINS TO THE COLLATERAL, IN COMPLETING
PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING ANY COLLATERAL AND, IN
CONNECTION WITH BANK’S EXERCISE OF ITS RIGHTS UNDER THIS SECTION, BORROWER’S
RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS INURE TO BANK’S BENEFIT;

 

(I)            PLACE A “HOLD” ON ANY ACCOUNT MAINTAINED WITH BANK AND/OR DELIVER
A NOTICE OF EXCLUSIVE CONTROL, ANY ENTITLEMENT ORDER, OR OTHER DIRECTIONS OR
INSTRUCTIONS PURSUANT TO ANY CONTROL AGREEMENT OR SIMILAR AGREEMENTS PROVIDING
CONTROL OF ANY COLLATERAL;

 

17

--------------------------------------------------------------------------------


 

(J)            DEMAND AND RECEIVE POSSESSION OF BORROWER’S BOOKS; AND

 

(K)           EXERCISE ALL RIGHTS AND REMEDIES AVAILABLE TO BANK UNDER THE LOAN
DOCUMENTS OR AT LAW OR EQUITY, INCLUDING ALL REMEDIES PROVIDED UNDER THE CODE
(INCLUDING DISPOSAL OF THE COLLATERAL PURSUANT TO THE TERMS THEREOF).

 


9.2          POWER OF ATTORNEY.  BORROWER HEREBY IRREVOCABLY APPOINTS BANK AS
ITS LAWFUL ATTORNEY-IN-FACT, EXERCISABLE UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, TO:  (A) ENDORSE BORROWER’S NAME ON ANY
CHECKS OR OTHER FORMS OF PAYMENT OR SECURITY; (B) SIGN BORROWER’S NAME ON ANY
INVOICE OR BILL OF LADING FOR ANY ACCOUNT OR DRAFTS AGAINST ACCOUNT DEBTORS;
(C) SETTLE AND ADJUST DISPUTES AND CLAIMS ABOUT THE ACCOUNTS DIRECTLY WITH
ACCOUNT DEBTORS, FOR AMOUNTS AND ON TERMS BANK DETERMINES REASONABLE; (D) MAKE,
SETTLE, AND ADJUST ALL CLAIMS UNDER BORROWER’S INSURANCE POLICIES; (E) PAY,
CONTEST OR SETTLE ANY LIEN, CHARGE, ENCUMBRANCE, SECURITY INTEREST, AND ADVERSE
CLAIM IN OR TO THE COLLATERAL, OR ANY JUDGMENT BASED THEREON, OR OTHERWISE TAKE
ANY ACTION TO TERMINATE OR DISCHARGE THE SAME; AND (F) TRANSFER THE COLLATERAL
INTO THE NAME OF BANK OR A THIRD PARTY AS THE CODE PERMITS.  BORROWER HEREBY
APPOINTS BANK AS ITS LAWFUL ATTORNEY-IN-FACT TO SIGN BORROWER’S NAME ON ANY
DOCUMENTS NECESSARY TO PERFECT OR CONTINUE THE PERFECTION OF BANK’S SECURITY
INTEREST IN THE COLLATERAL REGARDLESS OF WHETHER AN EVENT OF DEFAULT HAS
OCCURRED UNTIL ALL OBLIGATIONS HAVE BEEN SATISFIED IN FULL (EXCEPT FOR
CONTINGENT INDEMNIFICATION OBLIGATIONS FOR WHICH NO CLAIM HAS BEEN MADE) AND
BANK IS UNDER NO FURTHER OBLIGATION TO MAKE CREDIT EXTENSIONS HEREUNDER.  BANK’S
FOREGOING APPOINTMENT AS BORROWER’S ATTORNEY IN FACT, AND ALL OF BANK’S RIGHTS
AND POWERS, COUPLED WITH AN INTEREST, ARE IRREVOCABLE UNTIL ALL OBLIGATIONS HAVE
BEEN FULLY REPAID AND PERFORMED AND BANK’S OBLIGATION TO PROVIDE CREDIT
EXTENSIONS TERMINATES.


 


9.3          PROTECTIVE PAYMENTS.  IF BORROWER FAILS TO OBTAIN THE INSURANCE
CALLED FOR BY SECTION 6.7 OR FAILS TO PAY ANY PREMIUM THEREON OR FAILS TO PAY
ANY OTHER AMOUNT WHICH BORROWER IS OBLIGATED TO PAY UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, BANK MAY OBTAIN SUCH INSURANCE OR MAKE SUCH PAYMENT, AND
ALL AMOUNTS SO PAID BY BANK ARE BANK EXPENSES AND IMMEDIATELY DUE AND PAYABLE,
BEARING INTEREST AT THE THEN HIGHEST APPLICABLE RATE, AND SECURED BY THE
COLLATERAL.  BANK WILL MAKE REASONABLE EFFORTS TO PROVIDE BORROWER WITH NOTICE
OF BANK OBTAINING SUCH INSURANCE AT THE TIME IT IS OBTAINED OR WITHIN A
REASONABLE TIME THEREAFTER.  NO PAYMENTS BY BANK ARE DEEMED AN AGREEMENT TO MAKE
SIMILAR PAYMENTS IN THE FUTURE OR BANK’S WAIVER OF ANY EVENT OF DEFAULT.


 


9.4          APPLICATION OF PAYMENTS AND PROCEEDS.  BORROWER SHALL HAVE NO RIGHT
TO SPECIFY THE ORDER OR THE ACCOUNTS TO WHICH BANK SHALL ALLOCATE OR APPLY ANY
PAYMENTS REQUIRED TO BE MADE BY BORROWER TO BANK OR OTHERWISE RECEIVED BY BANK
UNDER THIS AGREEMENT WHEN ANY SUCH ALLOCATION OR APPLICATION IS NOT SPECIFIED
ELSEWHERE IN THIS AGREEMENT.  IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BANK MAY APPLY ANY FUNDS IN ITS POSSESSION, WHETHER FROM BORROWER
ACCOUNT BALANCES, PAYMENTS, PROCEEDS REALIZED AS THE RESULT OF ANY COLLECTION OF
ACCOUNTS OR OTHER DISPOSITION OF THE COLLATERAL, OR OTHERWISE, TO THE
OBLIGATIONS IN SUCH ORDER AS BANK SHALL DETERMINE IN ITS SOLE DISCRETION.  ANY
SURPLUS SHALL BE PAID TO BORROWER BY CREDIT TO THE DESIGNATED DEPOSIT ACCOUNT OR
TO OTHER PERSONS LEGALLY ENTITLED THERETO; BORROWER SHALL REMAIN LIABLE TO BANK
FOR ANY DEFICIENCY.  IF BANK, IN ITS GOOD FAITH BUSINESS JUDGMENT, DIRECTLY OR
INDIRECTLY ENTERS INTO A DEFERRED PAYMENT OR OTHER CREDIT TRANSACTION WITH ANY
PURCHASER AT ANY SALE OF COLLATERAL, BANK SHALL HAVE THE OPTION, EXERCISABLE AT
ANY TIME, OF EITHER REDUCING THE OBLIGATIONS BY THE PRINCIPAL AMOUNT OF THE
PURCHASE PRICE OR DEFERRING THE REDUCTION OF THE OBLIGATIONS UNTIL THE ACTUAL
RECEIPT BY BANK OF CASH THEREFOR.


 


9.5          BANK’S LIABILITY FOR COLLATERAL.  SO LONG AS BANK COMPLIES WITH
REASONABLE BANKING PRACTICES REGARDING THE SAFEKEEPING OF THE COLLATERAL IN THE
POSSESSION OR UNDER THE CONTROL OF BANK, BANK SHALL NOT BE LIABLE OR RESPONSIBLE
FOR: (A) THE SAFEKEEPING OF THE COLLATERAL; (B) ANY LOSS OR DAMAGE TO THE
COLLATERAL; (C) ANY DIMINUTION IN THE VALUE OF THE COLLATERAL; OR (D) ANY ACT OR
DEFAULT OF ANY CARRIER, WAREHOUSEMAN, BAILEE, OR OTHER PERSON.  BORROWER BEARS
ALL RISK OF LOSS, DAMAGE OR DESTRUCTION OF THE COLLATERAL.


 


9.6          NO WAIVER; REMEDIES CUMULATIVE.  BANK’S FAILURE, AT ANY TIME OR
TIMES, TO REQUIRE STRICT PERFORMANCE BY BORROWER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL NOT WAIVE, AFFECT, OR DIMINISH ANY
RIGHT OF BANK THEREAFTER TO DEMAND STRICT PERFORMANCE AND COMPLIANCE HEREWITH OR
THEREWITH.  NO WAIVER HEREUNDER SHALL BE EFFECTIVE UNLESS SIGNED BY BANK AND
THEN IS ONLY EFFECTIVE FOR THE SPECIFIC INSTANCE AND PURPOSE FOR WHICH IT IS
GIVEN.  BANK’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE.  BANK HAS ALL RIGHTS AND REMEDIES PROVIDED UNDER THE
CODE, BY LAW, OR IN EQUITY.  BANK’S EXERCISE OF ONE RIGHT OR REMEDY IS NOT AN
ELECTION, AND BANK’S WAIVER OF ANY EVENT OF DEFAULT IS NOT A CONTINUING WAIVER. 
BANK’S DELAY IN EXERCISING ANY REMEDY IS NOT A WAIVER, ELECTION, OR
ACQUIESCENCE.

 

18

--------------------------------------------------------------------------------



 


9.7          DEMAND WAIVER.  BORROWER WAIVES DEMAND, NOTICE OF DEFAULT OR
DISHONOR, NOTICE OF PAYMENT AND NONPAYMENT, NOTICE OF ANY DEFAULT, NONPAYMENT AT
MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL OF ACCOUNTS,
DOCUMENTS, INSTRUMENTS, CHATTEL PAPER, AND GUARANTEES HELD BY BANK ON WHICH
BORROWER IS LIABLE.


 


9.8          BORROWER LIABILITY.  EITHER BORROWER MAY, ACTING SINGLY, REQUEST
CREDIT EXTENSIONS HEREUNDER.  EACH BORROWER HEREBY APPOINTS THE OTHER AS AGENT
FOR THE OTHER FOR ALL PURPOSES HEREUNDER, INCLUDING WITH RESPECT TO REQUESTING
CREDIT EXTENSIONS HEREUNDER.  EACH BORROWER HEREUNDER SHALL BE JOINTLY AND
SEVERALLY OBLIGATED TO REPAY ALL CREDIT EXTENSIONS MADE HEREUNDER, REGARDLESS OF
WHICH BORROWER ACTUALLY RECEIVES SAID CREDIT EXTENSION, AS IF EACH BORROWER
HEREUNDER DIRECTLY RECEIVED ALL CREDIT EXTENSIONS.  EACH BORROWER WAIVES (A) ANY
SURETYSHIP DEFENSES AVAILABLE TO IT UNDER THE CODE OR ANY OTHER APPLICABLE LAW,
AND (B) ANY RIGHT TO REQUIRE BANK TO: (I) PROCEED AGAINST ANY BORROWER OR ANY
OTHER PERSON; (II) PROCEED AGAINST OR EXHAUST ANY SECURITY; OR (III) PURSUE ANY
OTHER REMEDY.  BANK MAY EXERCISE OR NOT EXERCISE ANY RIGHT OR REMEDY IT HAS
AGAINST ANY BORROWER OR ANY SECURITY IT HOLDS (INCLUDING THE RIGHT TO FORECLOSE
BY JUDICIAL OR NON-JUDICIAL SALE) WITHOUT AFFECTING ANY BORROWER’S LIABILITY. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR OTHER RELATED DOCUMENT,
EACH BORROWER IRREVOCABLY WAIVES ALL RIGHTS THAT IT MAY HAVE AT LAW OR IN EQUITY
(INCLUDING, WITHOUT LIMITATION, ANY LAW SUBROGATING BORROWER TO THE RIGHTS OF
BANK UNDER THIS AGREEMENT) TO SEEK CONTRIBUTION, INDEMNIFICATION OR ANY OTHER
FORM OF REIMBURSEMENT FROM ANY OTHER BORROWER, OR ANY OTHER PERSON NOW OR
HEREAFTER PRIMARILY OR SECONDARILY LIABLE FOR ANY OF THE OBLIGATIONS, FOR ANY
PAYMENT MADE BY BORROWER WITH RESPECT TO THE OBLIGATIONS IN CONNECTION WITH THIS
AGREEMENT OR OTHERWISE AND ALL RIGHTS THAT IT MIGHT HAVE TO BENEFIT FROM, OR TO
PARTICIPATE IN, ANY SECURITY FOR THE OBLIGATIONS AS A RESULT OF ANY PAYMENT MADE
BY BORROWER WITH RESPECT TO THE OBLIGATIONS IN CONNECTION WITH THIS AGREEMENT OR
OTHERWISE.  ANY AGREEMENT PROVIDING FOR INDEMNIFICATION, REIMBURSEMENT OR ANY
OTHER ARRANGEMENT PROHIBITED UNDER THIS SECTION SHALL BE NULL AND VOID.  IF ANY
PAYMENT IS MADE TO A BORROWER IN CONTRAVENTION OF THIS SECTION, SUCH BORROWER
SHALL HOLD SUCH PAYMENT IN TRUST FOR BANK AND SUCH PAYMENT SHALL BE PROMPTLY
DELIVERED TO BANK FOR APPLICATION TO THE OBLIGATIONS, WHETHER MATURED OR
UNMATURED.


 

10           NOTICES


 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and be delivered or sent by facsimile at the
addresses or facsimile numbers listed below.  Bank or Borrower may change its
notice address by giving the other party written notice thereof.  Each such
Communication shall be deemed to have been validly served, given, or delivered:
(a) upon the earlier of actual receipt and three (3) Business Days after deposit
in the U.S. mail, registered or certified mail, return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission (with such facsimile promptly confirmed by delivery of a copy by
personal delivery or United States mail as otherwise provided in this
Section 10); (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number indicated below.  Advance requests made
pursuant to Section 3.4 must be in writing and may be in the form of electronic
mail, delivered to Bank by Borrower at the e-mail address of Bank provided below
and shall be deemed to have been validly served, given, or delivered when sent
(with such electronic mail promptly confirmed by delivery of a copy by personal
delivery or United States mail as otherwise provided in this Section 10).  Bank
or Borrower may change its address, facsimile number, or electronic mail address
by giving the other party written notice thereof in accordance with the terms of
this Section 10.

 

If to
Borrower:                                                                  
Axcelis Technologies, Inc.

108 Cherry Hill Drive

Beverly, Massachusetts 01915

Attn: Stephen G. Bassett, Chief Financial Officer and Executive Vice President

Fax: 978-787-4090

Email: Stephen.bassett@axcelis.com

 

19

--------------------------------------------------------------------------------


 

If to
Borrower:                                                                  
Axcelis Technologies, Inc.

108 Cherry Hill Drive

Beverly, Massachusetts 01915

Attn: Lynnette C. Fallon, Executive Vice President HR/Legal, General Counsel and
Secretary

Fax: 978-787-4090

Email: lynnette.fallon@axcelis.com

 

With a copy to:                                                            
Edward Angell Palmer and Dodge LLP

111 Huntington Avenue

Boston, Massachusetts 02199

Attn: James I. Rubens, Esquire

Fax: 888-325-9130

Email: jrubens@eapdlaw.com

 

If to
Bank:                                                                                        
Silicon Valley Bank

One Newton Executive Park, Suite 200

2221 Washington Street

Newton, Massachusetts 02462

Attn: Mark Sperling

Fax: 617.969.5478

Email: msperling@svbank.com

 

with a copy to:                                                                
Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attn: Charles W. Stavros, Esquire

Fax: 617.880.3456

Email: CStavros@riemerlaw.com

 

11           CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE


 

Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Massachusetts; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid. NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH HEREINABOVE, BANK SHALL SPECIFICALLY HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION WHICH BANK DEEMS NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S RIGHTS AGAINST
BORROWER OR ITS PROPERTY.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

20

--------------------------------------------------------------------------------


 

12           GENERAL PROVISIONS


 


12.1        TERMINATION PRIOR TO REVOLVING LINE MATURITY DATE.  THIS AGREEMENT
MAY BE TERMINATED PRIOR TO THE REVOLVING LINE MATURITY DATE BY BORROWER,
EFFECTIVE THREE (3) BUSINESS DAYS AFTER WRITTEN NOTICE OF TERMINATION IS GIVEN
TO BANK.  NOTWITHSTANDING ANY SUCH TERMINATION, BANK’S LIEN AND SECURITY
INTEREST IN THE COLLATERAL SHALL CONTINUE UNTIL BORROWER FULLY SATISFIES ITS
OBLIGATIONS IN CASH (EXCEPT FOR CONTINGENT INDEMNIFICATION OBLIGATIONS FOR WHICH
NO CLAIM HAS BEEN MADE).  IF SUCH TERMINATION IS AT BORROWER’S ELECTION
(REGARDLESS OF WHETHER ANY DEFAULT OR EVENT OF DEFAULT THEN EXISTS) OR AT BANK’S
ELECTION DUE TO THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT (EXCEPT
FOR, AND EXCLUDING, AN EVENT OF DEFAULT CAUSED BY AN EVENT OF DEFAULT UNDER THE
EXPORT-IMPORT AGREEMENT), BORROWER SHALL PAY TO BANK, IN ADDITION TO THE PAYMENT
OF ANY OTHER EXPENSES OR FEES THEN-OWING, A TERMINATION FEE IN AN AMOUNT EQUAL
TO TWO HUNDRED THOUSAND DOLLARS ($200,000.00) (I.E., ONE PERCENT (1.00%) OF THE
REVOLVING LINE).


 


12.2        RIGHT OF SET-OFF.  BORROWER HEREBY GRANTS TO BANK A LIEN AND A RIGHT
OF SETOFF AS SECURITY FOR ALL OBLIGATIONS TO BANK, WHETHER NOW EXISTING OR
HEREAFTER ARISING UPON AND AGAINST ALL DEPOSITS, CREDITS, COLLATERAL AND
PROPERTY, NOW OR HEREAFTER IN THE POSSESSION, CUSTODY, SAFEKEEPING OR CONTROL OF
BANK OR ANY ENTITY UNDER THE CONTROL OF BANK (INCLUDING A SUBSIDIARY OF BANK) OR
IN TRANSIT TO ANY OF THEM.  AT ANY TIME AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT DEMAND OR NOTICE, BANK MAY SETOFF
THE SAME OR ANY PART THEREOF AND APPLY THE SAME TO ANY LIABILITY OR OBLIGATION
OF BORROWER EVEN THOUGH UNMATURED AND REGARDLESS OF THE ADEQUACY OF ANY OTHER
COLLATERAL SECURING THE OBLIGATIONS.  ANY AND ALL RIGHTS TO REQUIRE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.


 


12.3        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT BINDS AND IS FOR THE BENEFIT
OF THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH PARTY.  BORROWER MAY NOT ASSIGN
THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS UNDER IT WITHOUT BANK’S PRIOR
WRITTEN CONSENT (WHICH MAY BE GRANTED OR WITHHELD IN BANK’S DISCRETION).  BANK
HAS THE RIGHT, WITHOUT THE CONSENT OF OR NOTICE TO BORROWER, TO SELL, TRANSFER,
NEGOTIATE, OR GRANT PARTICIPATION IN ALL OR ANY PART OF, OR ANY INTEREST IN,
BANK’S OBLIGATIONS, RIGHTS, AND BENEFITS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; PROVIDED, HOWEVER, THAT PRIOR TO THE OCCURRENCE OF AN EVENT OF
DEFAULT, ANY SUCH ASSIGNMENT OR PARTICIPATION MAY ONLY BE MADE TO AN ELIGIBLE
ASSIGNEE.


 


12.4        INDEMNIFICATION.  BORROWER AGREES TO INDEMNIFY, DEFEND AND HOLD BANK
AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, OR ANY OTHER PERSON
AFFILIATED WITH OR REPRESENTING BANK (EACH, AN “INDEMNIFIED PERSON”) HARMLESS
AGAINST:  (A) ALL OBLIGATIONS, DEMANDS, CLAIMS, AND LIABILITIES (COLLECTIVELY,
“CLAIMS”) CLAIMED OR ASSERTED BY ANY OTHER PARTY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS; AND (B) ALL LOSSES OR EXPENSES
(INCLUDING BANK EXPENSES) IN ANY WAY SUFFERED, INCURRED, OR PAID BY SUCH
INDEMNIFIED PERSON AS A RESULT OF, FOLLOWING FROM, CONSEQUENTIAL TO, OR ARISING
FROM TRANSACTIONS BETWEEN BANK AND BORROWER (INCLUDING REASONABLE ATTORNEYS’
FEES AND EXPENSES), EXCEPT FOR CLAIMS AND/OR LOSSES DIRECTLY CAUSED BY SUCH
INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


12.5        TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE PERFORMANCE OF ALL
OBLIGATIONS IN THIS AGREEMENT.


 


12.6        SEVERABILITY OF PROVISIONS.  EACH PROVISION OF THIS AGREEMENT IS
SEVERABLE FROM EVERY OTHER PROVISION IN DETERMINING THE ENFORCEABILITY OF ANY
PROVISION.


 


12.7        CORRECTION OF LOAN DOCUMENTS.  BANK MAY CORRECT PATENT ERRORS AND
FILL IN ANY BLANKS IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSISTENT
WITH THE AGREEMENT OF THE PARTIES.


 


12.8        AMENDMENTS IN WRITING; WAIVER; INTEGRATION.  NO PURPORTED AMENDMENT
OR MODIFICATION OF ANY LOAN DOCUMENT, OR WAIVER, DISCHARGE OR TERMINATION OF ANY
OBLIGATION UNDER ANY LOAN DOCUMENT, SHALL BE ENFORCEABLE OR ADMISSIBLE UNLESS,
AND ONLY TO THE EXTENT, EXPRESSLY SET FORTH IN A WRITING SIGNED BY THE PARTY
AGAINST WHICH ENFORCEMENT OR ADMISSION IS SOUGHT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, NO ORAL PROMISE OR STATEMENT, NOR ANY ACTION,
INACTION, DELAY, FAILURE TO REQUIRE PERFORMANCE OR COURSE OF CONDUCT SHALL
OPERATE AS, OR EVIDENCE, AN AMENDMENT, SUPPLEMENT OR WAIVER OR HAVE ANY OTHER
EFFECT ON ANY LOAN DOCUMENT.  ANY WAIVER

 

21

--------------------------------------------------------------------------------



 


GRANTED SHALL BE LIMITED TO THE SPECIFIC CIRCUMSTANCE EXPRESSLY DESCRIBED IN IT,
AND SHALL NOT APPLY TO ANY SUBSEQUENT OR OTHER CIRCUMSTANCE, WHETHER SIMILAR OR
DISSIMILAR, OR GIVE RISE TO, OR EVIDENCE, ANY OBLIGATION OR COMMITMENT TO GRANT
ANY FURTHER WAIVER.  THE LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT ABOUT
THIS SUBJECT MATTER AND SUPERSEDE PRIOR NEGOTIATIONS OR AGREEMENTS.  ALL PRIOR
AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, AND NEGOTIATIONS
BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THE LOAN DOCUMENTS MERGE INTO
THE LOAN DOCUMENTS.


 


12.9        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH OF WHICH,
WHEN EXECUTED AND DELIVERED, ARE AN ORIGINAL, AND ALL TAKEN TOGETHER, CONSTITUTE
ONE AGREEMENT.


 


12.10      SURVIVAL.  ALL COVENANTS, REPRESENTATIONS AND WARRANTIES MADE IN THIS
AGREEMENT CONTINUE IN FULL FORCE UNTIL THIS AGREEMENT HAS TERMINATED PURSUANT TO
ITS TERMS AND ALL OBLIGATIONS (OTHER THAN INCHOATE INDEMNITY OBLIGATIONS AND ANY
OTHER OBLIGATIONS WHICH, BY THEIR TERMS, ARE TO SURVIVE THE TERMINATION OF THIS
AGREEMENT) HAVE BEEN SATISFIED.  THE OBLIGATION OF BORROWER IN SECTION 12.2 TO
INDEMNIFY BANK SHALL SURVIVE UNTIL THE STATUTE OF LIMITATIONS WITH RESPECT TO
SUCH CLAIM OR CAUSE OF ACTION SHALL HAVE RUN.


 


12.11      CONFIDENTIALITY.  IN HANDLING ANY CONFIDENTIAL INFORMATION, BANK
SHALL EXERCISE THE SAME DEGREE OF CARE THAT IT EXERCISES FOR ITS OWN PROPRIETARY
INFORMATION, BUT DISCLOSURE OF INFORMATION MAY BE MADE: (A) TO BANK’S
SUBSIDIARIES OR AFFILIATES; (B) TO PROSPECTIVE TRANSFEREES OR PURCHASERS OF ANY
INTEREST IN THE CREDIT EXTENSIONS (PROVIDED, HOWEVER, BANK SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH PROSPECTIVE TRANSFEREE’S OR
PURCHASER’S AGREEMENT TO THE TERMS OF THIS PROVISION); (C) AS REQUIRED BY LAW,
REGULATION, SUBPOENA, OR OTHER ORDER; (D) TO BANK’S REGULATORS OR AS OTHERWISE
REQUIRED IN CONNECTION WITH BANK’S EXAMINATION OR AUDIT; (E) AS BANK CONSIDERS
APPROPRIATE IN EXERCISING REMEDIES UNDER THE LOAN DOCUMENTS; AND (F) TO
THIRD-PARTY SERVICE PROVIDERS OF BANK SO LONG AS SUCH SERVICE PROVIDERS HAVE
EXECUTED A CONFIDENTIALITY AGREEMENT WITH BANK WITH TERMS NO LESS RESTRICTIVE
THAN THOSE CONTAINED HEREIN.  CONFIDENTIAL INFORMATION DOES NOT INCLUDE
INFORMATION THAT EITHER: (I) IS IN THE PUBLIC DOMAIN OR IN BANK’S POSSESSION
WHEN DISCLOSED TO BANK, OR BECOMES PART OF THE PUBLIC DOMAIN AFTER DISCLOSURE TO
BANK; OR (II) IS DISCLOSED TO BANK BY A THIRD PARTY, IF BANK DOES NOT KNOW THAT
THE THIRD PARTY IS PROHIBITED FROM DISCLOSING THE INFORMATION.


 


BANK MAY USE CONFIDENTIAL INFORMATION FOR ANY PURPOSE, INCLUDING, WITHOUT
LIMITATION, FOR THE DEVELOPMENT OF CLIENT DATABASES, REPORTING PURPOSES, AND
MARKET ANALYSIS, SO LONG AS BANK DOES NOT DISCLOSE BORROWER’S IDENTITY OR THE
IDENTITY OF ANY PERSON ASSOCIATED WITH BORROWER UNLESS OTHERWISE EXPRESSLY
PERMITTED BY THIS AGREEMENT.  THE PROVISIONS OF THE IMMEDIATELY PRECEDING
SENTENCE SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


12.12      ELECTRONIC EXECUTION OF DOCUMENTS.  THE WORDS “EXECUTION,” “SIGNED,”
“SIGNATURE” AND WORDS OF LIKE IMPORT IN ANY LOAN DOCUMENT SHALL BE DEEMED TO
INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN ELECTRONIC FORM, EACH
OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY AND ENFORCEABILITY AS A
MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED RECORDKEEPING SYSTEMS,
AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN ANY APPLICABLE LAW,
INCLUDING, WITHOUT LIMITATION, ANY STATE LAW BASED ON THE UNIFORM ELECTRONIC
TRANSACTIONS ACT.


 


12.13      CAPTIONS.  THE HEADINGS USED IN THIS AGREEMENT ARE FOR CONVENIENCE
ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF THIS AGREEMENT.


 


12.14      CONSTRUCTION OF AGREEMENT.  THE PARTIES MUTUALLY ACKNOWLEDGE THAT
THEY AND THEIR ATTORNEYS HAVE PARTICIPATED IN THE PREPARATION AND NEGOTIATION OF
THIS AGREEMENT.  IN CASES OF UNCERTAINTY THIS AGREEMENT SHALL BE CONSTRUED
WITHOUT REGARD TO WHICH OF THE PARTIES CAUSED THE UNCERTAINTY TO EXIST.


 


12.15      RELATIONSHIP.  THE RELATIONSHIP OF THE PARTIES TO THIS AGREEMENT IS
DETERMINED SOLELY BY THE PROVISIONS OF THIS AGREEMENT.  THE PARTIES DO NOT
INTEND TO CREATE ANY AGENCY, PARTNERSHIP, JOINT VENTURE, TRUST, FIDUCIARY OR
OTHER RELATIONSHIP WITH DUTIES OR INCIDENTS DIFFERENT FROM THOSE OF PARTIES TO
AN ARM’S-LENGTH CONTRACT.


 


12.16      THIRD PARTIES.  NOTHING IN THIS AGREEMENT, WHETHER EXPRESS OR
IMPLIED, IS INTENDED TO: (A) CONFER ANY BENEFITS, RIGHTS OR REMEDIES UNDER OR BY
REASON OF THIS AGREEMENT ON ANY PERSONS OTHER THAN THE EXPRESS PARTIES TO IT AND
THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS; (B) RELIEVE OR DISCHARGE THE
OBLIGATION OR LIABILITY OF ANY PERSON NOT AN EXPRESS PARTY TO THIS AGREEMENT; OR
(C) GIVE ANY PERSON NOT AN EXPRESS PARTY TO THIS AGREEMENT ANY RIGHT OF
SUBROGATION OR ACTION AGAINST ANY PARTY TO THIS AGREEMENT.

 

22

--------------------------------------------------------------------------------



 


12.17      BORROWER AGREEMENT; CROSS-COLLATERALIZATION; CROSS-DEFAULT;
CONFLICTS.  BOTH THIS AGREEMENT AND THE EXIM BORROWER AGREEMENT SHALL CONTINUE
IN FULL FORCE AND EFFECT, AND ALL RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND
THE EXIM BORROWER AGREEMENT ARE CUMULATIVE.  THE TERM “OBLIGATIONS” AS USED IN
THIS AGREEMENT AND IN THE EXIM BORROWER AGREEMENT SHALL INCLUDE WITHOUT
LIMITATION THE OBLIGATION TO PAY WHEN DUE ALL LOANS MADE PURSUANT TO THE EXIM
BORROWER AGREEMENT AND THE EXPORT-IMPORT AGREEMENT (THE “EXIM LOANS”) AND ALL
INTEREST THEREON AND THE OBLIGATION TO PAY WHEN DUE ALL ADVANCES MADE PURSUANT
TO THE TERMS OF THIS AGREEMENT AND ALL INTEREST THEREON.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE SECURITY INTEREST GRANTED HEREIN COVERING ALL
“COLLATERAL” AS DEFINED IN THIS AGREEMENT AND AS DEFINED IN THE BORROWER
AGREEMENT SHALL SECURE ALL EXIM LOANS AND ALL ADVANCES AND ALL INTEREST THEREON,
AND ALL OTHER OBLIGATIONS.  ANY EVENT OF DEFAULT UNDER THIS AGREEMENT SHALL ALSO
CONSTITUTE A DEFAULT UNDER THE EXIM BORROWER AGREEMENT, AND ANY DEFAULT UNDER
THE EXIM BORROWER AGREEMENT SHALL ALSO CONSTITUTE AN EVENT OF DEFAULT UNDER THIS
AGREEMENT.  IN THE EVENT BANK ASSIGNS ITS RIGHTS UNDER THIS AGREEMENT AND/OR
UNDER ANY NOTE EVIDENCING EXIM LOANS AND/OR ITS RIGHTS UNDER THE EXIM BORROWER
AGREEMENT AND/OR UNDER ANY NOTE EVIDENCING ADVANCES, TO ANY THIRD PARTY,
INCLUDING, WITHOUT LIMITATION, THE EXIM BANK, WHETHER BEFORE OR AFTER THE
OCCURRENCE OF ANY EVENT OF DEFAULT, BANK SHALL HAVE THE RIGHT (BUT NOT ANY
OBLIGATION), IN ITS SOLE DISCRETION, TO ALLOCATE AND APPORTION COLLATERAL TO THE
EXIM BORROWER AGREEMENT AND/OR NOTE ASSIGNED AND TO SPECIFY THE PRIORITIES OF
THE RESPECTIVE SECURITY INTERESTS IN SUCH COLLATERAL BETWEEN ITSELF AND THE
ASSIGNEE, ALL WITHOUT NOTICE TO OR CONSENT OF THE BORROWERS.  SHOULD ANY TERM OF
THE AGREEMENT CONFLICT WITH ANY TERM OF THE EXIM BORROWER AGREEMENT, THE MORE
RESTRICTIVE TERM IN EITHER AGREEMENT SHALL GOVERN BORROWER.


 

13           DEFINITIONS


 


13.1        DEFINITIONS.  AS USED IN THE LOAN DOCUMENTS, THE WORD “SHALL” IS
MANDATORY, THE WORD “MAY” IS PERMISSIVE, THE WORD “OR” IS NOT EXCLUSIVE, THE
WORDS “INCLUDES” AND “INCLUDING” ARE NOT LIMITING, THE SINGULAR INCLUDES THE
PLURAL, AND NUMBERS DENOTING AMOUNTS THAT ARE SET OFF IN BRACKETS ARE NEGATIVE.
AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE FOLLOWING MEANINGS:


 

“ABN Amro Pledged Account” is defined in Section 6.8.

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“Availability Amount” is (a) the lesser of (i) the Revolving Line minus any
amounts outstanding under the Export-Import Agreement or (ii) the amount
available under the Borrowing Base minus (b) the amount of all outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit) plus an
amount equal to the Letter of Credit Reserve, minus (c) the FX Reserve, minus
(d) any amounts used for Cash Management Services, and minus (e) the outstanding
principal balance of any Advances.  The aggregate amount of all Advances
(including, without limitation, the Dollar equivalent amount of all outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit plus an
amount equal to the Letter of Credit Reserve), any outstanding FX Reserve and
any amounts used for Cash Management Services) under this Agreement outstanding
at any time together with all Credit Extensions made pursuant to the
Export-Import Agreement outstanding at any time shall not exceed Twenty Million
Dollars ($20,000,000).

 

“Bank” is defined in the preamble hereof.

 

23

--------------------------------------------------------------------------------


 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

 

“Borrower” is defined in the preamble hereof

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Borrowing Base” is 80% of Eligible Accounts, as determined by Bank from
Borrower’s most recent Transaction Report; provided, however, that Bank may,
following any Collateral inspection or audit conducted by or on behalf of Bank,
decrease the foregoing percentage in its good faith business judgment based on
events, conditions, contingencies, or risks which, as reasonably determined by
Bank after consultation with Borrower, may adversely affect Collateral.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors (or other applicable governing body)
and delivered by such Person to Bank approving the Loan Documents to which such
Person is a party and the transactions contemplated thereby, together with a
certificate executed by its secretary on behalf of such Person certifying that
(a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Loan Documents to which it is a party, (b) that
attached to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.

 

“Business Day” is any day other than a Saturday, Sunday or other day on which
banking institutions in the Commonwealth of Massachusetts are authorized or
required by law or other governmental action to close, except that if any
determination of a “Business Day” shall relate to an FX Forward Contract, the
term “Business Day” shall mean a day on which dealings are carried on in the
country of settlement of the foreign (i.e., non-Dollar) currency. is any day
that is not a Saturday, Sunday or a day on which Bank is closed.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue.

 

“Cash Management Services” is defined in Section 2.1.4.

 

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934, as an amended (the “Exchange
Act”)), other than a trustee or other fiduciary holding securities under an
employee benefit plan of Borrower, is or becomes a beneficial owner (within the
meaning Rule 13d-3 promulgated under the Exchange Act), directly or indirectly,
of securities of Borrower, representing twenty-five percent (25%) or more of the
combined voting power of Borrower’s then outstanding securities; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of at least two-thirds of the directors then
still in office who either were directions at the beginning of such period  or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the

 

24

--------------------------------------------------------------------------------


 

definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the Commonwealth of Massachusetts,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes on the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

 

“Consent and Agreement” means the Consent and Agreement dated as of March 30,
2009 by and among the Bank, SEN, Sumitomo Heavy Industries, Ltd. (solely for
purposes of Section 2(b) thereunder), the Borrower and certain of Borrower’s
Subsidiaries named therein.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such Person as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business. 
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

 

“Credit Extension” is any Advance, EXIM Loan, Letter of Credit, FX Forward
Contract, amount utilized for Cash Management Services, or any other extension
of credit by Bank for Borrower’s benefit.

 

“Current Liabilities” are all obligations and liabilities of Borrower and its
Subsidiaries to Bank (other than obligations and liabilities which are 100% cash
secured), plus, without duplication, the aggregate amount of Borrower’s and its
Subsidiaries’ consolidated Total Liabilities that mature within one (1) year.

 

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

 

“Default Rate” is defined in Section 2.3(b).

 

“Deferred Revenue” is all amounts received or invoiced by Borrower in advance of
services to be performed under contracts and/or delivery of products and not yet
recognized as revenue.

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account, account number
330609227, maintained with Bank.

 

25

--------------------------------------------------------------------------------


 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

 

“Effective Date” is the date Bank executes this Agreement as indicated on the
signature page hereof.

 

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right at any time after the Effective Date to
adjust any of the criteria set forth below and to establish new criteria in its
good faith business judgment.   Without limiting the fact that the determination
of which Accounts are eligible for borrowing is a matter of Bank’s good faith
judgment, the following (“Minimum Eligibility Requirements”) are the minimum
requirements for an Account to be an Eligible Account and, unless Bank agrees
otherwise in writing, Eligible Accounts shall not include:

 

(A)           ACCOUNTS THAT THE ACCOUNT DEBTOR HAS NOT PAID WITHIN NINETY (90)
DAYS OF INVOICE DATE REGARDLESS OF INVOICE PAYMENT PERIOD TERMS;

 

(B)           ACCOUNTS OWING FROM AN ACCOUNT DEBTOR, FIFTY PERCENT (50%) OR MORE
OF WHOSE ACCOUNTS HAVE NOT BEEN PAID WITHIN NINETY (90) DAYS OF INVOICE DATE;

 

(C)           ACCOUNTS BILLED IN THE UNITED STATES AND OWING FROM AN ACCOUNT
DEBTOR WHICH DOES NOT HAVE ITS PRINCIPAL PLACE OF BUSINESS IN THE UNITED STATES
OR CANADA;

 

(D)           ACCOUNTS BILLED AND PAYABLE OUTSIDE OF THE UNITED STATES;

 

(E)           ACCOUNTS OWING FROM AN ACCOUNT DEBTOR TO THE EXTENT THAT BORROWER
IS INDEBTED OR OBLIGATED IN ANY MANNER TO THE ACCOUNT DEBTOR (AS CREDITOR,
LESSOR, SUPPLIER OR OTHERWISE - SOMETIMES CALLED “CONTRA” ACCOUNTS, ACCOUNTS
PAYABLE, CUSTOMER DEPOSITS OR CREDIT ACCOUNTS), WITH THE EXCEPTION OF CUSTOMARY
CREDITS, ADJUSTMENTS AND/OR DISCOUNTS GIVEN TO AN ACCOUNT DEBTOR BY BORROWER IN
THE ORDINARY COURSE OF ITS BUSINESS;

 

(F)            ACCOUNTS FOR WHICH THE ACCOUNT DEBTOR IS BORROWER’S AFFILIATE (OR
A COMPANY IN WHICH BORROWER OR ITS AFFILIATES HAVE GREATER THAN A 20% OWNERSHIP
INTEREST), OFFICER, EMPLOYEE, OR AGENT;

 

(G)           ACCOUNTS WITH CREDIT BALANCES OVER NINETY (90) DAYS FROM INVOICE
DATE;

 

(H)           ACCOUNTS OWING FROM AN ACCOUNT DEBTOR, INCLUDING AFFILIATES, WHOSE
TOTAL OBLIGATIONS TO BORROWER EXCEED TWENTY-FIVE (25%) OF ALL ACCOUNTS, FOR THE
AMOUNTS THAT EXCEED THAT PERCENTAGE, UNLESS BANK, ON A CASE-BY-CASE BASIS AND IN
ITS SOLE DISCRETION, OTHERWISE APPROVES ANY SUCH ACCOUNT;

 

(I)            ACCOUNTS OWING FROM AN ACCOUNT DEBTOR WHICH IS A UNITED STATES
GOVERNMENT ENTITY OR ANY DEPARTMENT, AGENCY, OR INSTRUMENTALITY THEREOF UNLESS
BORROWER HAS ASSIGNED ITS PAYMENT RIGHTS TO BANK AND THE ASSIGNMENT HAS BEEN
ACKNOWLEDGED UNDER THE FEDERAL ASSIGNMENT OF CLAIMS ACT OF 1940, AS AMENDED;

 

(J)            ACCOUNTS FOR DEMONSTRATION OR PROMOTIONAL EQUIPMENT, OR IN WHICH
GOODS ARE CONSIGNED, OR SOLD ON A “SALE GUARANTEED”, “SALE OR RETURN”, “SALE ON
APPROVAL”, OR OTHER TERMS IF ACCOUNT DEBTOR’S PAYMENT MAY BE CONDITIONAL;

 

(K)           ACCOUNTS FOR WHICH AN ACCOUNT DEBTOR HAS NOT BEEN INVOICED OR
WHERE GOODS OR SERVICES HAVE NOT YET BEEN RENDERED TO THE ACCOUNT DEBTOR
(SOMETIMES CALLED MEMO BILLINGS OR PRE-BILLINGS);

 

(L)            ACCOUNTS SUBJECT TO CONTRACTUAL ARRANGEMENTS BETWEEN BORROWER AND
AN ACCOUNT DEBTOR WHERE PAYMENTS SHALL BE SCHEDULED OR DUE ACCORDING TO
COMPLETION OR FULFILLMENT REQUIREMENTS AND WHERE THE ACCOUNT DEBTOR HAS A RIGHT
OF OFFSET FOR DAMAGES SUFFERED AS A RESULT OF BORROWER’S FAILURE TO PERFORM IN
ACCORDANCE WITH THE CONTRACT (SOMETIMES CALLED CONTRACTS ACCOUNTS RECEIVABLE,
PROGRESS BILLINGS, MILESTONE BILLINGS, OR FULFILLMENT CONTRACTS);

 

26

--------------------------------------------------------------------------------


 

(M)          ACCOUNTS OWING FROM AN ACCOUNT DEBTOR THE AMOUNT OF WHICH MAY BE
SUBJECT TO WITHHOLDING BASED ON THE ACCOUNT DEBTOR’S SATISFACTION OF BORROWER’S
COMPLETE PERFORMANCE (BUT ONLY TO THE EXTENT OF THAT PORTION OF THE AMOUNT
WITHHELD WHICH EXCEEDS TEN PERCENT (10%) OF THE ACCOUNT; SOMETIMES CALLED
RETAINAGE BILLINGS);

 

(N)           ACCOUNTS SUBJECT TO TRUST PROVISIONS, SUBROGATION RIGHTS OF A
BONDING COMPANY, OR A STATUTORY TRUST;

 

(O)           ACCOUNTS OWING FROM AN ACCOUNT DEBTOR THAT HAVE BEEN INVOICED FOR
GOODS THAT HAVE NOT BEEN SHIPPED TO THE ACCOUNT DEBTOR UNLESS BANK, BORROWER,
AND THE ACCOUNT DEBTOR HAVE ENTERED INTO AN AGREEMENT ACCEPTABLE TO BANK IN ITS
SOLE DISCRETION WHEREIN THE ACCOUNT DEBTOR ACKNOWLEDGES THAT (I) IT HAS TITLE TO
AND HAS OWNERSHIP OF THE GOODS WHEREVER LOCATED, (II) A BONA FIDE SALE OF THE
GOODS HAS OCCURRED, AND (III) IT OWES PAYMENT FOR SUCH GOODS IN ACCORDANCE WITH
INVOICES FROM BORROWER (SOMETIMES CALLED “BILL AND HOLD” ACCOUNTS);

 

(P)           ACCOUNTS OWING FROM AN ACCOUNT DEBTOR WITH RESPECT TO WHICH
BORROWER HAS RECEIVED DEFERRED REVENUE (BUT ONLY TO THE EXTENT OF SUCH DEFERRED
REVENUE);

 

(Q)           ACCOUNTS FOR WHICH THE ACCOUNT DEBTOR HAS NOT BEEN INVOICED;

 

(R)            ACCOUNTS THAT REPRESENT NON-TRADE RECEIVABLES OR THAT ARE DERIVED
BY MEANS OTHER THAN IN THE ORDINARY COURSE OF BORROWER’S BUSINESS;

 

(S)           ACCOUNTS FOR WHICH BORROWER HAS PERMITTED ACCOUNT DEBTOR’S PAYMENT
TO EXTEND BEYOND 90 DAYS;

 

(T)            ACCOUNTS SUBJECT TO CHARGEBACKS OR OTHERS PAYMENT DEDUCTIONS
TAKEN BY AN ACCOUNT DEBTOR (BUT ONLY TO THE EXTENT THE CHARGEBACK IS DETERMINED
INVALID AND SUBSEQUENTLY COLLECTED BY BORROWER);

 

(U)           ACCOUNTS IN WHICH THE ACCOUNT DEBTOR DISPUTES LIABILITY OR MAKES
ANY CLAIM (BUT ONLY UP TO THE DISPUTED OR CLAIMED AMOUNT), OR IF THE ACCOUNT
DEBTOR IS SUBJECT TO AN INSOLVENCY PROCEEDING, OR BECOMES INSOLVENT, OR GOES OUT
OF BUSINESS; AND

 

(V)           ACCOUNTS FOR WHICH BANK IN ITS GOOD FAITH BUSINESS JUDGMENT
DETERMINES COLLECTION TO BE DOUBTFUL OR OTHERWISE INELIGIBLE.

 

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act) and which extends credit or
buys loans as one of its businesses; provided that any direct competitor of the
Borrower shall not be an Eligible Assignee.

 

“Eligible EXIM Inventory” is defined in the Export-Import Agreement.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“EXIM Loan” is defined in Section 12.17.

 

“EXIM Borrower Agreement” is that certain Export-Import Bank of the United
States Working Capital Guarantee Program Borrower Agreement, dated as of the
date hereof, executed by Borrower and acknowledged by Bank.

 

“EXIM Loan Documents” are all documents and agreements executed in connection
with the Export-Import Agreement, including, without limitation, the EXIM
Borrower Agreement and the EXIM Promissory Note (as defined in the Export-Import
Agreement), as each may be amended from time to time.

 

27

--------------------------------------------------------------------------------


 

“Export-Import Agreement” is that certain Export-Import Loan and Security
Agreement, dated as of the date hereof, by and between Borrower and Bank.

 

“Event of Default” is defined in Section 8.

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

 

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

 

“FX Forward Contract” is defined in Section 2.1.3.

 

“FX Reserve” is defined in Section 2.1.3.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” is any present or future guarantor of the Obligations, including
Fusion Technology International, Inc., Fusion Investments, Inc., High
Temperature Engineering Corporation,  Axcelis  Technologies (Israel), Inc. and
all present or future Domestic Subsidiaries.

 

“Guarantor Security Agreement(s)” is each Amended and Restated Security
Agreement executed and delivered by a Guarantor to Bank to secure the Guaranty
of such Guarantor.

 

“Guaranty(ies)” is any guaranty of the Obligations executed and delivered by a
Guarantor to Bank.

 

“Headquarters Location” is 108 Cherry Hill Drive, Beverly, Massachusetts.

 

28

--------------------------------------------------------------------------------


 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.4.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“IP Agreement” is that certain Amended and Restated Intellectual Property
Security Agreement executed and delivered by Borrower and Guarantors to Bank of
even date herewith.

 

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

 

“Letter of Credit Application” is defined in Section 2.1.2(a).

 

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreement, the Pledge Agreements, the EXIM Loan Documents, the Guarantor
Security Agreements, each Guaranty, any note, or notes executed by Borrower or
any Guarantor, and any other present or future agreement executed or delivered
by Borrower or any Guarantor and/or for the benefit of Bank in connection with
this Agreement, all as amended, restated, or otherwise modified.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower, taken as a whole; or (c) a material
impairment of the prospect of repayment of any portion of the Obligations or
(d) Bank determines, based upon information available to it and in its
reasonable judgment, that there is a reasonable likelihood that Borrower shall
fail to comply with one or more of the financial covenants in Section 6 during
the next succeeding financial reporting period.

 

“Net Loss” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net loss, after
provision for taxes, of Borrower and its Subsidiaries for such period taken as a
single accounting period as determined in accordance with GAAP.

 

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the EXIM Loan Documents, the Export-Import
Agreement, the Loan Documents, or otherwise, including, without limitation, all
obligations relating to letters of credit (including reimbursement obligations
for drawn and undrawn letters of credit), cash management services, and foreign
exchange contracts, if any, and including interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower  assigned
to Bank, and the performance of Borrower’s duties under the Loan Documents.

 

29

--------------------------------------------------------------------------------


 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

 

“Overadvance” is defined in Section 2.2.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Indebtedness” is:

 

(a)           Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents, including, without limitation, the Export-Import Agreement;

 

(b)           Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

 

(c)           Subordinated Debt;

 

(d)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(e)           unsecured Indebtedness with respect to surety bonds, letters of
credit and/or and similar instruments in connection with value added tax
recovery initiatives of Axcelis Technologies GmbH incurred in the ordinary
course of business;

 

(f)            Indebtedness owing from (i) one Borrower to another Borrower;
(ii) any Borrower to any Subsidiary; and (iii) except for trade indebtedness
incurred in the ordinary course of business consistent with past practice, any
Subsidiary to any Borrower in an aggregate amount of up to $1,000,000, provided
that, in each case, such Indebtedness is incurred in the ordinary course of
business of such Borrower or Subsidiary and pursuant to an arms-length
transaction;

 

(g)           Indebtedness owing by Borrower or the Special Subsidiary pursuant
to the Real Estate Financing provided that (i) such Indebtedness does not exceed
$30,000,000 in the aggregate outstanding at any time, (ii) such Indebtedness is
subject to the terms of an intercreditor agreement in form and substance
acceptable to Bank and (iii) no Event of Default exists immediately prior to the
incurrence of such Indebtedness or results after giving effect to the incurrence
thereof; and

 

(h)           extensions, refinancings, modifications, amendments and
restatements of Permitted Indebtedness referenced in items (a) through (d) and
(f) and (g) above, provided that the principal amount thereof is not increased
or the terms thereof are not modified to impose more burdensome terms upon
Borrower or its Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)           Investments shown on the Perfection Certificate and existing on
the Effective Date;

 

(b)           Cash Equivalents;

 

(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;

 

(d)           Investments consisting of deposit accounts maintained with Bank
and subject to Bank’s first priority Lien;

 

30

--------------------------------------------------------------------------------


 

(e)           Investments of Subsidiaries in or to Borrower or any Guarantor and
Investments of one Borrower in or to another Borrower;

 

(f)            Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors (or other applicable governing body);

 

(g)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;

 

(h)           Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph
(h) shall not apply to Investments of Borrower in any Subsidiary; and

 

(i)            Money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $500,000,000.00;

 

(j)            Other equity and debt investments that are consistent with the
investment policy of the Borrower dated as of March 2003, a copy of which has
been delivered to Bank;

 

(k)           Subject to Section 6.6 hereof, Investments of Borrower and its
Domestic Subsidiaries consisting of deposit accounts held with foreign financial
institutions; provided, that the aggregate dollar value of all such deposit
accounts does not exceed 5% of the dollar value of all unrestricted cash of
Borrower and its Domestic Subsidiaries; and

 

(l)            Investments of Borrower after the Effective Date (i) in
Subsidiaries existing on the Effective Date not to exceed $1,000,000.00 in the
aggregate and (ii) in the Special Subsidiary consisting solely of the ownership
of the capital stock of the Special Subsidiary.

 

“Permitted Liens” are:

 

(a)           Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

 

(c)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
$1,000,000 in the aggregate amount outstanding, or (ii) existing on Equipment
when acquired, if the Lien is confined to the property and improvements and the
proceeds of the Equipment;

 

(d)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

(e)           leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if such leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;

 

31

--------------------------------------------------------------------------------


 

(f)            non-exclusive license of intellectual property granted to third
parties in the ordinary course of business;

 

(g)           the SEN License;

 

(h)           Liens securing the Real Estate Financing provided that the Lien is
limited to a mortgage Lien encumbering the Headquarters Location and related
fixtures; and

 

(i)            Liens arising from attachments or judgments, orders, or decrees
in circumstances not constituting an Event of Default under Sections 8.4 and
8.7.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Pledge Agreement(s)” those certain Pledge Agreements executed and delivered by
Borrower and Fusion Technology International, Inc. in favor of Bank.

 

“Prime Rate” is the greater of (i) four percent (4.00%) and (ii) Bank’s most
recently announced “prime rate,” even if it is not Bank’s lowest rate.

 

“Quick Assets” is, on any date, Borrower’s and its Subsidiaries’ consolidated
world-wide cash and Cash Equivalents, Accounts, and investments with Bank with
maturities of fewer than 12 months determined according to GAAP.

 

“Real Estate Financing” is a mortgage loan financing transaction between
Borrower or the Special Subsidiary and an unaffiliated third-party lender
whereby such unaffiliated third-party lender provides real estate financing
secured solely by a mortgage Lien on the Headquarters Location and related
fixtures.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Reserves” means, as of any date of determination, upon notice to and after
consultation with Borrower,  such amounts as Bank may reasonably from time to
time establish and revise in its good faith business judgment, reducing the
amount of Advances and other financial accommodations which would otherwise be
available to Borrower to reflect events, conditions, contingencies or risks
which, as determined by Bank in its good faith business judgment, do or may
adversely affect in any material way (i) the assets, business or prospects of
Borrower or any Guarantor, or (ii) the security interests and other rights of
Bank in the Collateral (including the enforceability, perfection and priority
thereof).

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and General Counsel.

 

“Restricted License” is any material license or other agreement, excluding the
SEN License, with respect to which Borrower is the licensee (a) that prohibits
or otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property, or (b) for which a
default under or termination of could interfere with the Bank’s right to sell
any Collateral.

 

“Revolving Line” is an Advance or Advances (including, without limitation,
Advances made pursuant to the Export-Import Agreement) in an amount equal to
Twenty Million Dollars ($20,000,000).

 

32

--------------------------------------------------------------------------------


 

“Revolving Line Maturity Date” is March 11, 2011.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“SEN” means SEN Corporation, a Japanese company.

 

“SEN License” means that certain License Agreement dated March 30, 2009 by and
between the Borrower and SEN.

 

“Settlement Date” is defined in Section 2.1.3.

 

“Special Subsidiary” is a Subsidiary of Borrower formed and operated as a
special purpose entity for the sole purposes of (i) owning the Headquarters
Location, (ii) entering into the Real Estate Financing and (iii) leasing the
Headquarters Location to Borrower.

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

 

“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled directly or indirectly by such
Person or one or more of Affiliates of such Person.

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on the consolidated balance sheet of Borrower and its
Subsidiaries, including all Indebtedness, but excluding all other Subordinated
Debt.

 

“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit C.

 

“Transfer” is defined in Section 7.1.

 

“Unused Line Fee Percentage” is one and seven-eighths percent (1.875%).

 

“Unused Revolving Line Facility Fee” is defined in Section 2.4(d).

 

[Signature page follows.]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.

 

BORROWER:

 

AXCELIS TECHNOLOGIES, INC.

 

 

By:

/s/ Mary G. Puma

 

 

Mary G. Puma, President

 

 

 

AXCELIS TECHNOLOGIES CCS CORPORATION

 

 

By:

/s/ Mary G. Puma

 

 

Mary G. Puma, President

 

 

 

BANK:

 

SILICON VALLEY BANK

 

By

/s/ Mark Sperling

 

Name: Mark Sperling

 

Title: Vice President

 

 

 

Effective Date: March 12, 2010

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A – COLLATERAL DESCRIPTION

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts, Equipment, Inventory, contract rights or rights to payment
of money, leases, license agreements, franchise agreements, General Intangibles,
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts, letters
of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

 

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the “Collateral” does not include more than 66%
of the presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary which shares entitle
the holder thereof to vote for directors or any other matter.

 

The security interest granted by Debtor to Secured Party in the Axcelis Licensed
Intellectual Property (as defined in the SEN License) is subject to the license
granted to SEN Corporation pursuant to the terms of the SEN License in
accordance with that certain Consent and Agreement dated as of March 30, 2009
among the Debtor, the Secured Party, SEN Corporation and others.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B - COMPLIANCE CERTIFICATE

 

TO:

 

SILICON VALLEY BANK

Date:

 

FROM:

 

Axcelis Technologies, Inc. and Axcelis Technologies CCS Corporation

 

 

 

The undersigned authorized officer of Axcelis Technologies, Inc. and Axcelis
Technologies CCS Corporation (“Borrower”) certifies that under the terms and
conditions of the Loan and Security Agreement between, inter alia, Borrower and
Bank (the “Agreement”), (1) Borrower is in complete compliance for the period
ending                                with all required covenants except as
noted below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Domestic Subsidiaries, has timely
filed all required tax returns and reports, and Borrower has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower except as otherwise permitted pursuant to the terms of
Section 5.9 of the Agreement, and (5) no Liens have been levied or claims made
against Borrower or any of its Domestic Subsidiaries relating to unpaid employee
payroll or benefits of which Borrower has not previously provided written
notification to Bank.  Attached are the required documents supporting the
certification.  The undersigned certifies that these are prepared in accordance
with GAAP consistently applied from one period to the next except as explained
in an accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Quarterly consolidated and consolidating and financial statements with
Compliance Certificate

 

Quarterly within 45 days

 

Yes   No

Annual financial statement (CPA Audited) + CC

 

FYE within 120 days

 

Yes   No

10-Q, 10-K and 8-K

 

Within 10 days after filing with SEC

 

Yes   No

A/R & A/P Agings (including EXIM), Inventory reports

 

Monthly within 30 days

 

Yes   No

Transaction Report

 

Monthly within 30 days (bi-weekly if borrowing)

 

Yes   No

Monthly consolidated financial statements

 

Monthly within 45 days (if borrowing)

 

Yes   No

 

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

Maintain, tested on a quarterly (unless otherwise indicated) basis:

 

 

 

 

 

 

Adjusted Quick Ratio, at all times (tested quarterly )

 

1.5:1.0

 

   :1.0

 

Yes   No

Maximum Net Losses, as of the last day of each quarter

 

(i) $13,000,000 for the fiscal quarter ending March 31, 2010; (ii) $8,500,000
for the fiscal quarter ending June 30, 2010; (iii) $8,500,000 for the fiscal
quarter ending September 30, 2010; and (iv) $5,000,000 for the fiscal quarter
ending December 

 

$

 

Yes   No

 

1

--------------------------------------------------------------------------------


 

 

 

31, 2010 and each fiscal quarter thereafter

 

 

 

 

 

 

 

 

 

 

 

Liquidity (at all times)

 

$30,000,000

 

$

 

Yes   No

 

The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.

 

2

--------------------------------------------------------------------------------


 

Schedule 2 attached hereto sets forth all applications for any patent or the
registration of any trademark or servicemark made by Borrower since the date of
the last Compliance Certificate delivered to Bank.

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

 

AXCELIS TECHNOLOGIES, INC.

 

BANK USE ONLY

 

 

 

 

 

 

Received by:

 

By:

 

 

 

AUTHORIZED SIGNER

Name:

 

 

Date:

 

Title:

 

 

 

 

 

 

 

Verified:

 

AXCELIS TECHNOLOGIES CCS CORPORATION

 

 

AUTHORIZED SIGNER

 

 

 

Date:

 

 

 

 

 

 

By:

 

 

Compliance Status:

Yes     No

Name:

 

 

 

 

Title:

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated:                                    

 

I.              Adjusted Quick Ratio (Section 6.9(a))

 

Required:

1.5:1.0

 

 

 

 

 

 

 

 

 

 

 

 

Actual:

 

 

 

 

 

 

 

 

A.

 

World-wide consolidated Unrestricted cash and Cash Equivalents

 

$

 

 

 

 

 

 

 

 

B.

 

Accounts

 

$

 

 

 

 

 

 

 

 

C.

 

Investments at Bank

 

$

 

 

 

 

 

 

 

 

D.

 

Quick Assets (line A plus line B plus line C)

 

$

 

 

 

 

 

 

 

 

E.

 

Aggregate value of Obligations to Bank (other than cash secured obligations)

 

$

 

 

 

 

 

 

 

 

F.

 

Aggregate value of liabilities of Borrower and its Subsidiaries (including all
Indebtedness) that matures within one (1) year

 

$

 

 

 

 

 

 

 

 

G.

 

Deferred Revenue

 

$

 

 

 

 

 

 

 

 

H.

 

Current Liabilities (the sum of lines E and F, minus line G)

 

$

 

 

 

 

 

 

 

 

I.

 

Quick Ratio (line D divided by line H)

 

 

 

 

Is line I equal to or greater than 1.50:1:00?

 

 

 

o No, not in compliance

o Yes, in compliance

 

 

 

 

II.            Maximum Net Losses (Section 6.9(b))

 

Required:

$

 

 

 

 

 

 

 

 

 

 

 

 

Actual:

 

 

 

 

 

 

 

A.

 

Aggregate value of Borrower losses

 

$             

 

 

Is line A less than or equal to $        ?

 

 

 

o No, not in compliance

o Yes, in compliance

 

 

 

 

II.            Liquidity (Section 6.9(c))

 

Required:

$30,000,000

 

 

 

 

 

 

 

 

 

 

 

 

Actual:

$

 

 

 

 

 

 

A.

 

Aggregate Cash and Cash Equivalents at Bank

 

$             

 

 

4

--------------------------------------------------------------------------------


 

B.

 

Availability Amount

 

$             

 

C.

 

Liquidity (the sum of lines A and B)

 

$             

 

 

Is line C less than or equal to $30,000,000?

 

 

 

o No, not in compliance

o Yes, in compliance

 

 

 

 

5

--------------------------------------------------------------------------------


 

Schedule 2 to Compliance Certificate

 

Additional Patents and Trademarks

 

6

--------------------------------------------------------------------------------


 

EXHIBIT C — TRANSACTION REPORT

 

7

--------------------------------------------------------------------------------


 

Schedule 6.8(b)

 

Institution Name

 

Account Number (if applicable) / Maximum Amount

 

 

 

Beverly National Bank

 

2-8000171-20; Amount not to exceed $30,000

 

 

 

Bank of America, N.A.

 

400923.1; Amount (value) not to exceed $2,000

 

 

 

United States Patent and Trademark Office

 

Amount not to exceed $85,000 (used solely for the payment of various fees to
USPTO)

 

8

--------------------------------------------------------------------------------


 

Schedule 7.2

 

1.

Matrix Europe, N.V. (Belgium)

2.

AXCELIS TECHNOLOGIES, B.V. (NETHERLANDS)

 

9

--------------------------------------------------------------------------------